UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-7123 Advantage Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31/ Date of reporting period: 01/31/2011 The following N-Q relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for these series as appropriate. Dreyfus Total Return Advantage Fund Global Alpha Fund Dreyfus Global Real Return Fund Dreyfus Global Absolute Return Fund - 1- FORM N-Q Item 1. Schedule of Investments. - 2- STATEMENT OF INVESTMENTS Dreyfus Total Return Advantage Fund January 31, 2011 (Unaudited) Coupon Maturity Principal Bonds and Notes104.2% Rate (%) Date Amount ($) Value ($) Aerospace & Defense.2% Boeing, Sr. Unscd. Notes 3.75 11/20/16 75,000 78,948 United Technologies, Sr. Unscd. Notes 6.13 7/15/38 35,000 39,099 Agriculture.4% Altria Group, Gtd. Notes 8.50 11/10/13 88,000 104,028 Altria Group, Gtd. Notes 9.95 11/10/38 50,000 67,206 Reynolds American, Gtd. Notes 7.63 6/1/16 75,000 88,232 Asset - Backed Certificates.8% SLM Student Loan Trust, Ser. 2007-2, Cl. A2 0.30 7/25/17 250,512 a 248,545 SLM Student Loan Trust, Ser. 2003-7, Cl. A4 0.50 3/15/19 218,037 a 217,949 Asset-Backed Ctfs./Auto Receivables.4% Americredit Automobile Receivables Trust, Ser. 2007-CM, Cl. A4A 5.55 4/7/14 42,854 44,299 Americredit Automobile Receivables Trust, Ser. 2007-DF, Cl. A4A 5.56 6/6/14 50,582 52,892 Nissan Auto Receivables Owner Trust, Ser. 2007-B, Cl. A4 5.16 3/17/14 150,448 154,298 Asset-Backed Ctfs./Credit Cards3.2% Bank One Issuance Trust, Ser. 2004-A7, Cl. A7 0.38 5/15/14 226,000 a 225,915 Capital One Multi-Asset Execution Trust, Ser. 2004-A7, Cl. A7 0.44 6/16/14 761,000 a 760,383 Capital One Multi-Asset Execution Trust, Ser. 2006-A10, Cl. A10 5.15 6/16/14 80,000 81,982 Chase Issuance Trust, Ser. 2006-A1, Cl. A 0.30 4/15/13 250,000 a 249,983 Chase Issuance Trust, Ser. 2007-A10, Cl. A10 0.30 6/16/14 114,000 a 113,780 Discover Card Master Trust I, Ser. 2006-2, Cl. A2 0.29 1/16/14 318,000 a 317,796 MBNA Credit Card Master Note Trust, Ser. 2002-A3, Cl. A3 0.50 9/15/14 200,000 a 200,148 Asset-Backed Ctfs./Home Equity Loans.1% Residential Asset Mortgage Products, Ser. 2003-RZ4, Cl. A7 4.79 6/25/33 60,116 a Automotive.3% Daimler Finance North America, Gtd. Notes 8.50 1/18/31 45,000 58,901 Johnson Controls, Sr. Unscd. Notes 5.50 1/15/16 100,000 110,378 Banks11.0% Asian Development Bank, Sr. Unscd. Notes 2.75 5/21/14 65,000 67,927 Bank of America, Sr. Unscd. Notes, Ser. L 5.65 5/1/18 40,000 41,725 Bank of America, Sr. Unscd. Notes 5.75 12/1/17 40,000 41,942 Bank of America, Sub. Notes 7.25 10/15/25 65,000 68,040 Bank of Nova Scotia, Sr. Unscd. Notes 2.38 12/17/13 400,000 409,175 Barclays Bank, Sr. Unscd. Notes 3.90 4/7/15 250,000 258,075 Barclays Bank, Sr. Unscd. Notes 5.20 7/10/14 370,000 401,986 Capital One Financial, Sr. Unscd. Notes 7.38 5/23/14 125,000 143,636 China Development Bank, Sr. Unscd. Notes 4.75 10/8/14 25,000 26,906 Citigroup, Sub. Notes 5.00 9/15/14 30,000 31,463 Citigroup, Sr. Unscd. Notes 5.13 5/5/14 50,000 53,756 Citigroup, Sub. Notes 5.50 2/15/17 65,000 67,758 Citigroup, Sr. Unscd. Notes 6.00 12/13/13 400,000 438,919 Citigroup, Sr. Unscd. Notes 6.00 8/15/17 50,000 54,805 Citigroup, Sr. Unscd. Notes 6.13 11/21/17 75,000 82,398 Citigroup, Sr. Unscd. Notes 6.88 3/5/38 26,000 27,911 Comerica Bank, Sub. Notes 5.75 11/21/16 15,000 16,518 Corp Andina de Fomento, Sr. Unscd. Notes 5.20 5/21/13 125,000 135,830 Credit Suisse/New York, Sr. Unscd. Notes 3.50 3/23/15 150,000 153,886 Deutsche Bank AG London, Sr. Unscd. Notes 3.45 3/30/15 350,000 359,279 Deutsche Bank AG London, Sr. Unscd. Notes 5.38 10/12/12 50,000 53,445 Deutsche Bank AG London, Sr. Unscd. Notes 6.00 9/1/17 10,000 11,236 European Investment Bank, Notes 2.00 2/10/12 150,000 152,179 European Investment Bank, Sr. Unscd. Notes 3.00 4/8/14 150,000 157,678 European Investment Bank, Sr. Unscd. Bonds 5.13 5/30/17 140,000 158,482 Export-Import Bank of Korea, Sr. Unscd. Notes 8.13 1/21/14 90,000 103,371 Fifth Third Bancorp, Sr. Unscd. Notes 6.25 5/1/13 30,000 32,625 Goldman Sachs Group, Sr. Unscd. Notes 5.25 10/15/13 275,000 298,088 Goldman Sachs Group, Sr. Unscd. Notes 5.95 1/18/18 26,000 28,165 Goldman Sachs Group, Sr. Unscd. Notes 6.15 4/1/18 65,000 70,908 Goldman Sachs Group, Sub. Notes 6.75 10/1/37 60,000 60,400 Goldman Sachs Group, Sr. Unscd. Notes 7.50 2/15/19 100,000 116,756 HSBC Bank USA, Sub. Notes 4.63 4/1/14 100,000 105,912 HSBC Holdings, Sub. Notes 5.25 12/12/12 50,000 53,165 JPMorgan Chase & Co., Sr. Unscd. Notes 3.70 1/20/15 300,000 311,949 JPMorgan Chase & Co., Sr. Unscd. Notes 6.00 1/15/18 35,000 38,931 JPMorgan Chase & Co., Sr. Unscd. Notes 6.30 4/23/19 50,000 56,472 JPMorgan Chase & Co., Sr. Unscd. Notes 6.40 5/15/38 25,000 27,683 Korea Development Bank, Sr. Unscd. Notes 8.00 1/23/14 100,000 114,576 Landesbank Baden-Wuerttemberg, Sub. Notes 6.35 4/1/12 215,000 227,342 Landwirtschaftliche Rentenbank, Govt. Gtd. Notes 4.13 7/15/13 25,000 26,810 Morgan Stanley, Sr. Unscd. Notes 4.10 1/26/15 175,000 178,804 Morgan Stanley, Sr. Unscd. Notes 4.20 11/20/14 150,000 155,872 Morgan Stanley, Sub. Notes 4.75 4/1/14 85,000 88,287 Morgan Stanley, Sr. Unscd. Notes 5.30 3/1/13 50,000 53,579 Morgan Stanley, Sr. Unscd. Notes 6.00 4/28/15 150,000 162,602 Morgan Stanley, Sr. Unscd. Notes 6.63 4/1/18 75,000 81,607 PNC Funding, Bank Gtd. Notes 5.63 2/1/17 15,000 16,274 Royal Bank of Scotland Group, Sr. Unscd. Notes 6.40 10/21/19 100,000 100,285 Sovereign Bank, Sub. Notes 8.75 5/30/18 50,000 54,903 Suntrust Banks, Sr. Unscd. Notes 6.00 9/11/17 50,000 52,910 UBS AG/Stamford, Sr. Unscd. Notes 4.88 8/4/20 50,000 50,417 Wachovia, Sub. Notes 5.63 10/15/16 25,000 27,545 Wells Fargo & Co., Sr. Unscd. Notes 5.25 10/23/12 20,000 21,404 Wells Fargo & Co., Sr. Unscd. Notes 5.38 2/7/35 25,000 25,201 Wells Fargo & Co., Sr. Unscd. Notes 5.63 12/11/17 55,000 61,182 Wells Fargo Capital X, Gtd. Cap. Secs. 5.95 12/1/86 20,000 a 19,396 Westpac Banking, Sr. Unscd. Notes 4.20 2/27/15 350,000 370,363 Building & Construction.2% CRH America, Gtd. Notes 6.00 9/30/16 100,000 Chemicals-Fibers & Diversified.5% Dow Chemical, Sr. Unscd. Notes 5.90 2/15/15 100,000 111,039 E.I. Du Pont De Nemours, Sr. Unscd. Notes 6.00 7/15/18 100,000 114,778 Rohm and Haas, Sr. Unscd. Notes 6.00 9/15/17 75,000 82,173 Commercial Mortgage Pass-Through Ctfs.7.0% Banc of America Commercial Mortgage, Ser. 2005-1, Cl. A4 5.04 11/10/42 200,000 a 209,635 Bear Stearns Commercial Mortgage Securities, Ser. 2007-PW16, Cl. A4 5.72 6/11/40 250,000 a 270,319 Bear Stearns Commercial Mortgage Securities, Ser. 2002-TOP6, Cl. A2 6.46 10/15/36 446,087 463,656 Credit Suisse Mortgage Capital Certificates, Ser. 2007-C1, Cl. A3 5.38 2/15/40 250,000 258,086 Credit Suisse Mortgage Capital Certificates, Ser. 2006-C3, Cl. A3 5.83 6/15/38 100,000 a 109,402 GE Capital Commercial Mortgage, Ser. 2005-C3, Cl. AAB 4.94 7/10/45 186,653 195,128 GS Mortgage Securities Corporation II, Ser. 2004-GG2, Cl. A3 4.60 8/10/38 42,964 43,147 GS Mortgage Securities Corporation II, Ser. 2005-GG4, Cl. A4 4.76 7/10/39 450,000 467,739 JP Morgan Chase Commercial Mortgage Securities, Ser. 2003-CB7, Cl. A4 4.88 1/12/38 350,000 a 371,285 JP Morgan Chase Commercial Mortgage Securities, Ser. 2005-LDP3, Cl. A4A 4.94 8/15/42 102,000 a 108,060 LB-UBS Commercial Mortgage Trust, Ser. 2004-C7, Cl. A1A 4.48 10/15/29 353,422 364,307 Merrill Lynch/Countrywide Commercial Mortgage Trust, Ser. 2007-5, Cl. A3 5.36 8/12/48 100,000 103,000 Merrill Lynch/Countrywide Commercial Mortgage Trust, Ser. 2006-2, Cl. A4 5.90 6/12/46 100,000 a 110,242 Morgan Stanley Capital I, Ser. 2003-IQ4, Cl. A2 4.07 5/15/40 344,394 357,799 Morgan Stanley Capital I, Ser. 2006-T21, Cl. A3 5.19 10/12/52 110,000 a 114,247 Morgan Stanley Capital I, Ser. 2005-HQ7, Cl. A2 5.20 11/14/42 357,792 a 370,224 Morgan Stanley Capital I, Ser. 2006-HQ8, Cl. AJ 5.47 3/12/44 65,000 a 61,904 Morgan Stanley Dean Witter Capital I, Ser. 2003-HQ2, Cl. A1 4.18 3/12/35 78,430 80,646 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C16, Cl. A2 4.38 10/15/41 17,909 18,077 Wachovia Bank Commercial Mortgage Trust, Ser. 2003-C8, Cl. A3 4.45 11/15/35 150,000 152,085 Consumer Discretionary.2% Kimberly-Clark, Sr. Unscd. Notes 6.13 8/1/17 100,000 Diversified Financial Services3.2% American Express Credit, Sr. Unscd. Notes 5.13 8/25/14 135,000 146,361 American Express Credit, Sr. Unscd. Notes, Ser. C 7.30 8/20/13 250,000 282,629 Ameriprise Financial, Sr. Unscd. Notes 5.65 11/15/15 15,000 16,792 Bear Stearns, Sr. Unscd. Notes 5.70 11/15/14 100,000 111,307 Bear Stearns, Sr. Unscd. Notes 6.40 10/2/17 10,000 11,381 Blackrock, Sr. Unscd. Notes 6.25 9/15/17 10,000 11,295 Capital One Capital V, Gtd. Notes 10.25 8/15/39 20,000 21,750 Caterpillar Financial Services, Sr. Unscd. Notes 6.13 2/17/14 400,000 452,238 Caterpillar Financial Services, Sr. Unscd. Notes 7.15 2/15/19 100,000 122,972 Credit Suisse USA, Bank Gtd. Notes 4.88 1/15/15 50,000 54,116 Credit Suisse USA, Bank Gtd. Notes 6.50 1/15/12 100,000 105,528 General Electric Capital, Sr. Unscd. Notes 5.63 5/1/18 65,000 70,567 General Electric Capital, Sr. Unscd. Notes 5.88 1/14/38 105,000 104,014 General Electric Capital, Sr. Unscd. Notes 6.88 1/10/39 50,000 56,222 HSBC Finance, Sr. Sub Notes 6.68 1/15/21 55,000 b 57,103 MBNA, Sr. Unscd. Notes 5.00 6/15/15 50,000 51,511 Merrill Lynch & Co., Sr. Unscd. Notes 6.40 8/28/17 20,000 21,760 Merrill Lynch & Co., Notes 6.88 4/25/18 100,000 110,999 Simon Property Group, Sr. Unscd. Notes 10.35 4/1/19 100,000 136,815 Diversified Metals & Mining.7% Alcoa, Sr. Unscd. Notes 5.55 2/1/17 29,000 30,998 BHP Billiton Finance USA, Gtd. Notes 5.50 4/1/14 150,000 167,004 Newmont Mining, Gtd. Notes 5.13 10/1/19 100,000 108,657 Vale Overseas, Gtd. Notes 6.25 1/23/17 35,000 39,077 Vale Overseas, Gtd. Notes 6.88 11/21/36 50,000 52,870 Electric Utilities2.6% Ameren Energy Generating, Sr. Unscd. Notes, Ser. H 7.00 4/15/18 25,000 25,771 Consolidated Edison of NY, Sr. Unscd. Debs., Ser. 05-C 5.38 12/15/15 20,000 22,541 Constellation Energy Group, Sr. Unscd. Notes 7.60 4/1/32 50,000 56,145 Dominion Resources, Sr. Unscd. Notes, Ser. F 5.25 8/1/33 48,000 52,657 Dominion Resources, Sr. Unscd. Notes, Ser. B 5.95 6/15/35 50,000 51,631 DTE Energy, Sr. Unscd. Notes 7.05 6/1/11 75,000 76,531 Duke Energy Carolinas, Sr. Unscd. Notes 6.25 1/15/12 50,000 52,724 Duke Energy, Sr. Unscd. Notes 6.30 2/1/14 100,000 112,159 Enersis, Sr. Unscd. Notes 7.40 12/1/16 75,000 85,519 Exelon, Sr. Unscd. Notes 4.90 6/15/15 50,000 53,374 FirstEnergy, Sr. Unscd. Notes, Ser. C 7.38 11/15/31 50,000 53,167 Hydro-Quebec, Gov't. Gtd. Debs., Ser. I0 8.05 7/7/24 150,000 203,447 Hydro-Quebec, Gov't. Gtd. Debs., Ser. HY 8.40 1/15/22 60,000 82,223 Indiana Michigan Power, Sr. Unscd. Notes 7.00 3/15/19 50,000 58,958 Nevada Power, Mortgage Notes 7.13 3/15/19 50,000 59,193 Nextra Energy Capital Holdings, Gtd. Debs. 7.88 12/15/15 100,000 120,258 Pacific Gas & Electric, Sr. Unscd. Bonds 6.05 3/1/34 50,000 52,892 Progress Energy, Sr. Unscd. Notes 7.10 3/1/11 150,000 150,759 SCANA, Sr. Unscd. Notes 6.88 5/15/11 50,000 50,848 Southern California Edison, First Mortgage Bonds, Ser. 05-A 5.00 1/15/16 35,000 38,912 Southern Power, Sr. Unscd. Notes, Ser. D 4.88 7/15/15 50,000 54,246 SouthWestern Public Service, Sr. Unscd. Notes, Ser. G 8.75 12/1/18 50,000 62,737 Food & Beverages1.0% Anheuser-Busch InBev Worldwide, Gtd. Notes 4.13 1/15/15 100,000 106,603 Bottling Group, Gtd. Notes 6.95 3/15/14 100,000 115,895 General Mills, Sr. Unscd. Notes 6.00 2/15/12 90,000 94,534 H.J. Heinz, Gtd. Notes 6.63 7/15/11 50,000 a 51,352 Kellogg, Sr. Unscd. Notes 5.13 12/3/12 100,000 107,308 Kraft Foods, Sr. Unscd. Notes 6.13 2/1/18 100,000 113,656 Pepsico, Sr. Unscd. Notes 5.15 5/15/12 25,000 26,365 Foreign/Governmental2.9% Federal Republic of Brazil, Sr. Unscd. Bonds 6.00 1/17/17 100,000 112,750 Federal Republic of Brazil, Unscd. Bonds 10.13 5/15/27 75,000 114,000 KFW, Gov't Gtd. Notes 2.75 9/8/20 200,000 184,902 KFW, Govt. Gtd. Bonds 4.00 1/27/20 200,000 206,948 Oesterreichische Kontrollbank, Govt. Gtd. Bonds 4.75 10/16/12 250,000 266,467 Province of Manitoba Canada, Sr. Unscd. Debs., Ser. FH 4.90 12/6/16 5,000 5,585 Province of Ontario Canada, Sr. Unscd. Bonds 4.40 4/14/20 160,000 166,691 Province of Quebec Canada, Debs., Ser. NJ 7.50 7/15/23 150,000 196,152 Province of Quebec Canada, Unscd. Debs., Ser. PD 7.50 9/15/29 50,000 66,864 Republic of Chile, Sr. Unscd. Bonds 7.13 1/11/12 110,000 116,270 Republic of Italy, Sr. Unscd. Notes 5.38 6/15/33 50,000 46,176 Republic of Italy, Sr. Unscd. Notes 6.88 9/27/23 50,000 55,502 Republic of Peru, Sr. Unscd. Bonds 8.75 11/21/33 36,000 49,446 United Mexican States, Notes 5.95 3/19/19 56,000 63,000 United Mexican States, Sr. Unscd. Notes 6.63 3/3/15 50,000 57,750 Health Care1.8% Abbott Laboratories, Sr. Unscd. Notes 6.15 11/30/37 50,000 55,773 Aetna, Sr. Unscd. Notes 6.00 6/15/16 15,000 17,083 Astrazeneca, Sr. Unscd. Notes 5.40 6/1/14 25,000 28,032 Astrazeneca, Sr. Unscd. Notes 5.90 9/15/17 10,000 11,547 Astrazeneca, Sr. Unscd. Notes 6.45 9/15/37 30,000 34,606 Bristol-Myers Squibb, Sr. Unscd. Notes 5.88 11/15/36 18,000 19,484 GlaxoSmithKline Capital, Gtd. Bonds 5.65 5/15/18 100,000 113,786 Merck & Co., Sr. Unscd. Notes 4.38 2/15/13 100,000 106,614 Merck & Co., Gtd. Notes 6.50 12/1/33 50,000 a 59,601 Pfizer, Sr. Unscd. Notes 7.20 3/15/39 50,000 62,468 Teva Pharmaceutical Finance, Gtd. Notes 3.00 6/15/15 350,000 358,504 UnitedHealth Group, Sr. Unscd. Notes 5.25 3/15/11 20,000 20,105 UnitedHealth Group, Sr. Unscd. Notes 5.38 3/15/16 26,000 28,674 Wyeth, Gtd. Notes 5.50 2/1/14 100,000 111,245 Wyeth, Gtd. Notes 6.95 3/15/11 50,000 a 50,393 Industrial.5% Deere & Co. Sr. Unscd. Notes 4.38 10/16/19 120,000 125,202 Honeywell International, Sr. Unscd. Notes 5.00 2/15/19 100,000 109,507 Waste Management, Gtd. Notes 4.75 6/30/20 50,000 51,083 Media1.8% Comcast Cable Holdings, Gtd. Notes 9.80 2/1/12 25,000 27,047 Comcast, Gtd. Notes 6.30 11/15/17 30,000 34,388 Comcast, Gtd. Notes 6.45 3/15/37 50,000 52,200 Comcast, Gtd. Notes 6.95 8/15/37 20,000 22,136 DIRECTV Holdings, Gtd. Notes 3.55 3/15/15 145,000 148,007 DIRECTV Holdings, Gtd. Notes 4.75 10/1/14 200,000 214,628 Discovery Communications, Gtd. Notes 3.70 6/1/15 140,000 145,766 Grupo Televisa, Sr. Unscd. Notes 6.63 3/18/25 10,000 11,077 News America, Gtd. Notes 6.15 3/1/37 110,000 112,816 Time Warner Cable, Gtd. Debs. 6.75 6/15/39 110,000 118,330 Time Warner, Gtd. Debs. 6.10 7/15/40 75,000 76,446 Time Warner, Gtd. Notes 7.63 4/15/31 20,000 23,720 Viacom, Sr. Unscd. Notes 6.25 4/30/16 100,000 113,880 Municipal Bonds.2% California, GO (Various Purpose) 5.45 4/1/15 20,000 21,140 California, GO (Build America Bonds) 7.30 10/1/39 50,000 50,056 California, GO (Build America Bonds) 7.55 4/1/39 20,000 20,615 Oil & Gas1.9% Anadarko Petroleum, Sr. Unscd. Notes 5.95 9/15/16 100,000 109,813 ConocoPhillips, Gtd. Notes 6.50 2/1/39 50,000 58,014 Encana, Sr. Unscd. Notes 6.50 2/1/38 25,000 26,661 Hess, Sr. Unscd. Notes 8.13 2/15/19 75,000 95,335 Nabors Industries, Gtd. Notes 9.25 1/15/19 75,000 92,976 Nexen, Sr. Unscd. Notes 6.40 5/15/37 25,000 23,986 Pemex Project Funding Master Trust, Gtd. Notes 5.75 3/1/18 35,000 37,365 Petrobras International Finance, Gtd. Notes 5.88 3/1/18 25,000 26,782 Sempra Energy, Sr. Unscd. Notes 6.15 6/15/18 50,000 56,952 Shell International Finance, Gtd. Notes 6.38 12/15/38 50,000 57,535 Suncor Energy, Sr. Unscd. Notes 6.50 6/15/38 25,000 27,130 Total Capital, Gtd. Notes 3.00 6/24/15 400,000 410,952 Transocean, Sr. Unscd. Notes 6.00 3/15/18 90,000 96,805 Paper & Paper Related.2% International Paper, Sr. Unscd. Notes 7.95 6/15/18 100,000 Pipelines.9% El Paso Natural Gas, Sr. Unscd. Notes 5.95 4/15/17 35,000 37,931 Energy Transfer Partners, Sr. Unscd. Notes 5.95 2/1/15 100,000 110,690 Enterprise Products Operating, Gtd. Notes, Ser. G 5.60 10/15/14 50,000 55,751 Kinder Morgan Energy Partners, Sr. Unscd. Notes 5.80 3/15/35 60,000 57,264 Oneok, Sr. Unscd. Notes 6.00 6/15/35 45,000 43,326 Trans-Canada Pipelines, Sr. Unscd. Notes 7.63 1/15/39 50,000 62,630 Williams Partners, Sr. Unscd. Notes 3.80 2/15/15 150,000 155,508 Property & Casualty Insurance.8% Ace INA Holdings, Gtd. Notes 5.88 6/15/14 15,000 16,616 Aflac, Sr. Unscd. Notes 8.50 5/15/19 50,000 61,879 Allstate, Sr. Unscd. Notes 5.55 5/9/35 50,000 49,861 American International Group, Sr. Unscd. Notes 5.05 10/1/15 50,000 51,983 Berkshire Hathaway Finance, Gtd. Notes 5.40 5/15/18 50,000 55,264 Chubb, Sr. Unscd. Notes 6.00 5/11/37 50,000 52,908 MetLife, Sr. Unscd. Notes 5.70 6/15/35 50,000 50,749 MetLife, Sr. Unscd. Notes 6.75 6/1/16 50,000 58,278 Progressive, Sr. Unscd. Notes 6.25 12/1/32 16,000 17,409 Prudential Financial, Sr. Unscd. Notes 5.70 12/14/36 50,000 49,232 Travelers, Sr. Unscd. Notes 5.80 5/15/18 20,000 22,268 Retail.9% CVS Caremark, Sr. Unscd. Notes 5.75 6/1/17 100,000 112,417 Home Depot, Sr. Unscd. Notes 5.40 3/1/16 100,000 112,295 McDonald's, Sr. Unscd. Notes 5.35 3/1/18 75,000 84,260 Target, Sr. Unscd. Notes 6.50 10/15/37 50,000 56,935 Wal-Mart Stores, Sr. Unscd. Notes 3.63 7/8/20 210,000 202,650 Technology.9% Fiserv, Gtd. Notes 6.13 11/20/12 130,000 140,438 HP Enterprise Services, Sr. Unscd. Notes, Ser. B 6.00 8/1/13 100,000 a 111,382 International Business Machines, Sr. Unscd. Notes 4.95 3/22/11 50,000 50,311 International Business Machines, Sr. Unscd. Notes 5.70 9/14/17 100,000 115,110 Oracle, Sr. Unscd. Notes 5.75 4/15/18 100,000 113,531 Telecommunications2.4% America Movil, Gtd. Notes 6.38 3/1/35 10,000 10,689 AT&T, Sr. Unscd. Notes 5.35 9/1/40 170,000 b 155,875 AT&T, Gtd. Notes 8.00 11/15/31 6,000 a 7,539 Cisco Systems, Sr. Unscd. Notes 5.90 2/15/39 50,000 53,400 Deutsche Telekom International Finance, Gtd. Bonds 9.25 6/1/32 20,000 27,760 France Telecom, Sr. Unscd. Notes 2.13 9/16/15 350,000 342,354 New Cingular Wireless Services, Gtd. Notes 8.13 5/1/12 25,000 27,215 Telecom Italia Capital, Gtd. Notes 5.25 11/15/13 100,000 104,341 Telefonica Emisiones, Gtd. Notes 3.73 4/27/15 350,000 351,334 Verizon Communications, Sr. Unscd. Notes 6.40 2/15/38 50,000 53,639 Verizon Global Funding, Sr. Unscd. Notes 4.38 6/1/13 25,000 26,801 Verizon New York, Sr. Unscd. Notes, Ser. A 6.88 4/1/12 50,000 53,264 Vodafone Group, Sr. Unscd. Notes 5.75 3/15/16 150,000 168,442 Vodafone Group, Sr. Unscd. Bonds 6.15 2/27/37 50,000 52,543 Transportation.5% Burlington Northern Santa Fe, Sr. Unscd. Debs. 7.95 8/15/30 50,000 62,705 Burlington Northern Sante Fe, Sr. Unscd. Notes 5.75 3/15/18 75,000 84,703 CSX, Sr. Unscd. Notes 6.75 3/15/11 20,000 20,138 Norfolk Southern, Sr. Unscd. Notes 6.75 2/15/11 50,000 50,083 Norfolk Southern, Sr. Unscd. Bonds 7.90 5/15/97 50,000 60,395 Union Pacific, Sr. Unscd. Bonds 5.45 1/31/13 20,000 21,567 U.S. Government Agencies3.5% Federal Home Loan Mortgage Corp., Notes 2.88 2/9/15 2,000,000 c GO-General Obligation a Variable rate securityinterest rate subject to periodic change. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2011, these securities had a value of $212,978 or .4% of net assets. c The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. d Purchased on a forward commitment basis. e Held by a broker as collateral for open financial futures positions. f Investment in affiliated money market mutual fund. At January 31, 2011, the aggregate cost of investment securities for income tax purposes was $64,688,811. Net unrealized appreciation on investments was $1,361,922 of which $1,736,323 related to appreciated investment securities and $374,401related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) U.S. Government & Agencies 56.7 Corporate Bonds 32.9 Asset/Mortgage-Backed 11.5 Short-Term/Money Market Investments 5.9 Foreign/Governmental 2.8 Municipal Bonds .2 † Based on net assets. At January 31, 2011, the fund held the following forward foreign currency exchange contracts: (Unaudited) Unrealized Forward Foreign Currency Foreign Appreciation Exchange Contracts Currency Amount Cost ($) Value ($) (Depreciation)($) Purchases: Australian Dollar, Expiring 3/16/2011 431,631 421,410 427,831 6,421 Australian Dollar, Expiring 3/16/2011 512,692 501,413 508,179 6,766 Australian Dollar, Expiring 3/16/2011 442,030 428,747 438,138 9,391 Australian Dollar, Expiring 3/16/2011 46,200 45,585 45,793 208 Australian Dollar, Expiring 3/16/2011 13,200 13,055 13,083 28 Australian Dollar, Expiring 3/16/2011 6,600 6,518 6,542 24 Australian Dollar, Expiring 3/16/2011 4,292 4,194 4,254 60 Australian Dollar, Expiring 3/16/2011 4,350 4,241 4,312 71 Australian Dollar, Expiring 3/16/2011 49,358 48,303 48,923 620 Australian Dollar, Expiring 3/16/2011 11,492 11,343 11,391 48 Australian Dollar, Expiring 3/16/2011 16,739 16,510 16,592 82 Australian Dollar, Expiring 3/16/2011 23,283 22,978 23,078 100 Australian Dollar, Expiring 3/16/2011 13,486 13,302 13,367 65 British Pound, Expiring 3/16/2011 49,311 76,821 78,963 2,142 British Pound, Expiring 3/16/2011 24,862 38,448 39,812 1,364 British Pound, Expiring 3/16/2011 274,800 425,992 440,043 14,051 British Pound, Expiring 3/16/2011 54,600 84,878 87,432 2,554 British Pound, Expiring 3/16/2011 173,355 269,440 277,597 8,157 British Pound, Expiring 3/16/2011 114,758 178,580 183,765 5,185 British Pound, Expiring 3/16/2011 62,169 96,850 99,552 2,702 British Pound, Expiring 3/16/2011 175,950 273,783 281,752 7,969 British Pound, Expiring 3/16/2011 225,366 354,992 360,883 5,891 British Pound, Expiring 3/16/2011 30,240 47,669 48,424 755 British Pound, Expiring 3/16/2011 31,374 49,494 50,240 746 British Pound, Expiring 3/16/2011 37,381 59,124 59,859 735 British Pound, Expiring 3/16/2011 10,934 17,282 17,509 227 British Pound, Expiring 3/16/2011 6,603 10,434 10,573 139 British Pound, Expiring 3/16/2011 16,082 25,418 25,752 334 Canadian Dollar, Expiring 3/16/2011 692,016 685,042 690,474 5,432 Canadian Dollar, Expiring 3/16/2011 69,808 68,905 69,652 747 Canadian Dollar, Expiring 3/16/2011 58,200 57,416 58,070 654 Canadian Dollar, Expiring 3/16/2011 65,800 65,067 65,653 586 Canadian Dollar, Expiring 3/16/2011 143,986 141,136 143,665 2,529 Canadian Dollar, Expiring 3/16/2011 48,902 49,153 48,793 (360 ) Canadian Dollar, Expiring 3/16/2011 11,760 11,841 11,734 (107 ) Canadian Dollar, Expiring 3/16/2011 37,338 37,477 37,255 (222 ) Japanese Yen, Expiring 3/16/2011 20,205,000 240,673 246,237 5,564 Japanese Yen, Expiring 3/16/2011 12,071,026 144,190 147,109 2,919 Japanese Yen, Expiring 3/16/2011 10,695,368 127,404 130,344 2,940 Japanese Yen, Expiring 3/16/2011 942,600 11,201 11,487 286 Japanese Yen, Expiring 3/16/2011 1,946,250 23,382 23,719 337 Japanese Yen, Expiring 3/16/2011 3,114,000 37,435 37,950 515 Japanese Yen, Expiring 3/16/2011 2,724,750 32,734 33,206 472 Japanese Yen, Expiring 3/16/2011 5,574,055 67,695 67,930 235 Japanese Yen, Expiring 3/16/2011 2,397,956 29,179 29,224 45 Japanese Yen, Expiring 3/16/2011 984,591 11,953 11,999 46 Swedish Krona, Expiring 3/16/2011 1,514,529 219,663 234,415 14,752 Swedish Krona, Expiring 3/16/2011 456,450 66,408 70,648 4,240 Swedish Krona, Expiring 3/16/2011 559,499 81,137 86,597 5,460 Swedish Krona, Expiring 3/16/2011 1,995,288 289,016 308,826 19,810 Swedish Krona, Expiring 3/16/2011 987,200 141,713 152,796 11,083 Swedish Krona, Expiring 3/16/2011 1,480,800 214,053 229,194 15,141 Swedish Krona, Expiring 3/16/2011 182,600 26,790 28,262 1,472 Swedish Krona, Expiring 3/16/2011 91,300 13,353 14,131 778 Swedish Krona, Expiring 3/16/2011 639,100 93,440 98,918 5,478 Swedish Krona, Expiring 3/16/2011 105,080 15,324 16,264 940 Swedish Krona, Expiring 3/16/2011 106,500 15,510 16,483 973 Swedish Krona, Expiring 3/16/2011 1,208,420 176,406 187,036 10,630 Swedish Krona, Expiring 3/16/2011 1,181,000 172,946 182,792 9,846 Swedish Krona, Expiring 3/16/2011 18,177 2,686 2,813 127 Swedish Krona, Expiring 3/16/2011 17,520 2,591 2,712 121 Swedish Krona, Expiring 3/16/2011 183,303 27,128 28,371 1,243 Swiss Franc, Expiring 3/16/2011 92,571 93,807 98,104 4,297 Swiss Franc, Expiring 3/16/2011 201,783 204,814 213,845 9,031 Swiss Franc, Expiring 3/16/2011 151,900 158,105 160,980 2,875 Swiss Franc, Expiring 3/16/2011 263,200 278,538 278,934 396 Swiss Franc, Expiring 3/16/2011 186,900 193,526 198,072 4,546 Swiss Franc, Expiring 3/16/2011 133,500 138,233 141,480 3,247 Swiss Franc, Expiring 3/16/2011 12,400 12,835 13,141 306 Swiss Franc, Expiring 3/16/2011 129,735 133,848 137,490 3,642 Swiss Franc, Expiring 3/16/2011 12,865 13,319 13,634 315 Sales: Proceeds ($) Euro, Expiring 3/16/2011 182,713 244,625 250,024 (5,399 ) Euro, Expiring 3/16/2011 42,550 56,415 58,225 (1,810 ) Euro, Expiring 3/16/2011 58,785 76,989 80,441 (3,452 ) Euro, Expiring 3/16/2011 125,496 165,928 171,728 (5,800 ) Euro, Expiring 3/16/2011 374,400 500,751 512,329 (11,578 ) Euro, Expiring 3/16/2011 33,706 44,829 46,123 (1,294 ) Euro, Expiring 3/16/2011 133,250 175,048 182,339 (7,291 ) Euro, Expiring 3/16/2011 213,200 280,311 291,743 (11,432 ) Euro, Expiring 3/16/2011 186,550 245,067 255,275 (10,208 ) Euro, Expiring 3/16/2011 31,936 41,338 43,701 (2,363 ) Euro, Expiring 3/16/2011 24,384 31,474 33,367 (1,893 ) Euro, Expiring 3/16/2011 7,680 9,912 10,509 (597 ) Euro, Expiring 3/16/2011 10,624 13,943 14,538 (595 ) Euro, Expiring 3/16/2011 107,136 140,103 146,605 (6,502 ) Euro, Expiring 3/16/2011 10,240 13,439 14,012 (573 ) Norwegian Krone, Expiring 3/16/2011 1,648,082 272,647 284,734 (12,087 ) Norwegian Krone, Expiring 3/16/2011 1,295,515 214,517 223,822 (9,305 ) Norwegian Krone, Expiring 3/16/2011 263,707 43,993 45,559 (1,566 ) Norwegian Krone, Expiring 3/16/2011 886,584 147,695 153,172 (5,477 ) Norwegian Krone, Expiring 3/16/2011 1,636,556 273,229 282,742 (9,513 ) Norwegian Krone, Expiring 3/16/2011 2,509,200 418,570 433,506 (14,936 ) Norwegian Krone, Expiring 3/16/2011 341,496 57,643 58,999 (1,356 ) Norwegian Krone, Expiring 3/16/2011 33,864 5,714 5,851 (137 ) Norwegian Krone, Expiring 3/16/2011 32,640 5,508 5,639 (131 ) Norwegian Krone, Expiring 3/16/2011 461,214 79,758 79,682 76 Norwegian Krone, Expiring 3/16/2011 134,904 23,318 23,307 11 Norwegian Krone, Expiring 3/16/2011 198,414 34,307 34,279 28 Norwegian Krone, Expiring 3/16/2011 81,468 14,062 14,075 (13 ) Norwegian Krone, Expiring 3/16/2011 46,145 7,952 7,972 (20 ) Norwegian Krone, Expiring 3/16/2011 214,855 37,019 37,120 (101 ) Japanese Yen, Expiring 3/16/2011 5,419,870 64,968 66,052 (1,084 ) Japanese Yen, Expiring 3/16/2011 4,136,710 49,840 50,414 (574 ) Japanese Yen, Expiring 3/16/2011 1,707,727 20,609 20,812 (203 ) New Zealand Dollar, Expiring 3/16/2011 32,993 24,644 25,376 (732 ) New Zealand Dollar, Expiring 3/16/2011 119,053 90,601 91,567 (966 ) New Zealand Dollar, Expiring 3/16/2011 193,200 146,201 148,596 (2,395 ) New Zealand Dollar, Expiring 3/16/2011 138,000 104,429 106,140 (1,711 ) New Zealand Dollar, Expiring 3/16/2011 89,321 67,509 68,699 (1,190 ) New Zealand Dollar, Expiring 3/16/2011 21,480 16,264 16,521 (257 ) New Zealand Dollar, Expiring 3/16/2011 6,169 4,651 4,745 (94 ) Swiss Franc, Expiring 3/16/2011 6,131 6,484 6,497 (13 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) STATEMENT OF FINANCIAL FUTURES January 31, 2011 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 1/31/2011 Financial Futures Long Euro-Bond 18 3,053,675 March 2011 (23,360 ) Euro-Bobl 42 6,726,772 March 2011 (33,439 ) Australian 10 Year Bonds 15 1,548,939 March 2011 9,505 U.S. Treasury 2 Year Notes 43 9,425,063 March 2011 10,863 U.S. Treasury 10 Year Notes 70 8,455,781 March 2011 12,890 Financial Futures Short Canadian 10 Year Bonds 9 (1,091,067 ) March 2011 2,335 Euro-Schatz 60 (8,890,306 ) March 2011 4,194 Long Gilt 14 (2,631,055 ) March 2011 18,688 Japanese 10 Year Mini Bond 20 (3,417,552 ) March 2011 (22,512 ) U.S. Treasury 5 year Notes 47 (5,565,461 ) March 2011 (25,317 ) U.S. Treasury 10 year Notes 32 (3,865,500 ) March 2011 (24,474 ) U.S. Treasury 30 Year Bonds 9 (1,085,625 ) March 2011 (1,831 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) STATEMENT OF SECURITIES SOLD SHORT January 31, 2011 (Unaudited) Principal Bonds and Notes Amount ($) Value ($) Federal Home Loan Mortgage Corp. 4.50 % 70,000 a,b (73,281 ) Federal National Mortgage Association: 5.50 % 140,000 a,b (151,200 ) 5.50 % 700,000 a,b (748,234 ) 6.00 % 240,000 a,b (261,225 ) 6.50 % 470,000 a,b (523,096 ) Government National Mortgage Association 5.00 % 440,000 b (467,019 ) Total Securities Sold Short ) (proceeds $2,218,666) a The Federal Housing Finance Agency ("FHFA") placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. b Sold on a delayed delivery basis. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2011 in valuing the fund's investments: Level 1 -Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Asset-Backed - 2,726,995 - Commercial Mortgage-Backed - 4,228,988 - Corporate Bonds+ - 19,773,030 - Foreign Government - 1,708,503 - Municipal Bonds - 91,811 - Mutual Funds 3,297,000 - - U.S. Government Agencies/Mortgage-Backed - 24,661,726 - U.S. Treasury - 9,568,069 - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 231,006 - Futures++ 95,575 - - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (135,337 ) - ) Futures++ (130,393 ) - - ) Securities Sold Short+++ - (2,224,055 ) - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. +++ See Statement of Securities Sold Short for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities excluding short-term investments (other than U.S. Treasury Bills), financial futures and forward foreign currency exchange contracts (“forward contracts”) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the Board of Directors, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Directors. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S. Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate. The provisions of ASC Topic 815 “Derivatives and Hedging” require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as “hedges” and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a fund’s investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. One risk of holding a put or a call option is that if the option is not sold or exercised prior to its expiration, it becomes worthless. However, this risk is limited to the premium paid by the fund. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Global Alpha Fund January 31, 2011 (Unaudited) Common Stocks59.5% Shares Value ($) Australia2.2% AGL Energy 776 11,528 Alumina 4,253 10,092 Amcor 1,623 11,133 AMP 3,297 17,586 Asciano 5,000 a 8,001 ASX 302 11,249 Australia & New Zealand Banking Group 4,137 97,629 AXA Asia Pacific Holdings 1,952 12,533 Bendigo and Adelaide Bank 679 6,621 BHP Billiton 5,582 246,262 BlueScope Steel 3,664 7,744 Boral 1,114 5,353 Brambles 2,254 16,135 Caltex Australia 304 4,074 CFS Retail Property Trust 2,267 4,102 Coca-Cola Amatil 754 8,450 Cochlear 74 5,688 Commonwealth Bank of Australia 2,534 132,535 Computershare 633 6,355 Crown 793 6,784 CSL 922 34,205 CSR 3,207 5,132 Dexus Property Group 10,980 9,086 Fairfax Media 3,972 5,346 Fortescue Metals Group 1,686 a 10,724 Foster's Group 3,393 19,113 Goodman Group 11,621 7,705 GPT Group 2,824 8,334 Incitec Pivot 2,270 9,732 Insurance Australia Group 3,514 13,348 James Hardie Industries-CDI 813 a 5,058 Leighton Holdings 197 6,197 Lend Lease Group 956 8,397 MacArthur Coal 376 4,678 Macquarie Group 570 23,084 Metcash 1,382 5,787 Mirvac Group 4,593 5,678 National Australia Bank 3,461 85,092 Newcrest Mining 1,226 45,201 OneSteel 2,718 7,371 Orica 588 14,861 Origin Energy 1,439 23,572 OZ Minerals 5,949 9,668 Paladin Energy 1,333 a 6,499 Qantas Airways 1,470 a 3,517 QBE Insurance Group 1,687 29,434 QR National 1,833 5,117 Ramsay Health Care 282 4,808 Rio Tinto 717 60,083 Santos 1,336 17,995 Sims Metal Management 204 3,919 Sonic Healthcare 650 7,738 Stockland 4,005 14,375 Suncorp Group 2,037 17,506 TABCORP Holdings 1,233 8,544 Tatts Group 1,524 3,768 Telstra 7,187 20,063 Toll Holdings 1,206 7,070 Transurban Group 1,655 8,613 Wesfarmers 1,658 56,252 Wesfarmers-PPS 190 6,537 Westfield Group 3,596 35,278 Westfield Retail Trust 5,209 13,762 Westpac Banking 4,861 111,419 Woodside Petroleum 1,064 44,172 Woolworths 2,048 54,518 WorleyParsons 374 10,310 Austria.1% Erste Group Bank 335 16,810 IMMOFINANZ 1,396 a 6,163 OMV 234 10,394 Raiffeisen Bank International 116 6,831 Telekom Austria 603 8,317 Verbund 172 6,885 Vienna Insurance Group 90 4,903 Voestalpine 207 9,302 Belgium.3% Ageas 3,624 10,290 Anheuser-Busch InBev 1,200 66,491 Anheuser-Busch InBev (STRIP) 1,224 a 7 Bekaert 38 3,813 Belgacom 249 8,960 Cie Nationale a Portefeuille 78 4,322 Colruyt 135 6,919 Delhaize Group 180 14,224 Dexia 957 a 3,998 Groupe Bruxelles Lambert 132 11,897 Groupe Bruxelles Lambert (STRIP) 31 a 0 KBC Groep 268 a 10,749 Mobistar 79 4,939 Solvay 91 9,532 UCB 179 6,411 Umicore 206 10,577 Canada3.1% Agnico-Eagle Mines 300 20,557 Agrium 300 26,534 Alimentation Couche-Tard, Cl. B 200 5,345 ARC Resources 200 4,985 Athabasca Oil Sands 354 5,985 Bank of Montreal 900 51,989 Bank of Nova Scotia 1,700 95,958 Barrick Gold 1,619 76,835 Baytex Energy 192 9,481 BCE 400 14,544 Bombardier, Cl. B 2,429 13,842 Brookfield Asset Management, Cl. A 859 28,082 Brookfield Properties 400 7,026 CAE 500 6,363 Cameco 654 27,141 Canadian Imperial Bank of Commerce 600 45,751 Canadian National Railway 766 51,991 Canadian Natural Resources 1,800 80,350 Canadian Oil Sands 405 11,131 Canadian Pacific Railway 282 18,937 Canadian Tire, Cl. A 135 8,408 Canadian Utilities, Cl. A 100 5,320 Cenovus Energy 1,241 42,928 Centerra Gold 297 4,772 CGI Group, Cl. A 427 a 8,222 CI Financial 300 6,433 Crescent Point Energy 400 17,696 Eldorado Gold 923 14,847 Empire, Cl. A 100 5,214 Enbridge 600 34,827 EnCana 1,200 38,714 Enerplus 305 9,834 Fairfax Financial Holdings 34 12,985 Finning International 296 8,623 First Quantum Minerals 144 16,678 Fortis 300 10,347 Franco-Nevada 200 5,565 George Weston 100 7,087 Gildan Activewear 206 6,061 Goldcorp 1,300 52,234 Great-West Lifeco 500 12,967 Husky Energy 400 10,797 IAMGOLD 601 11,440 IGM Financial 200 8,500 Imperial Oil 500 22,319 Industrial Alliance Insurance & Financial Services 200 7,348 Inmet Mining 100 7,463 Intact Financial 196 9,886 Ivanhoe Mines 515 a 14,319 Kinross Gold 1,856 30,876 Loblaw 200 7,824 Magna International 365 21,336 Manulife Financial 2,900 50,592 Metro, Cl. A 200 8,648 National Bank of Canada 300 20,938 Nexen 876 22,026 Niko Resources 80 7,798 Onex 200 6,438 Open Text 100 a 4,943 Osisko Mining 597 a 7,944 Pacific Rubiales Energy 400 13,821 Pan American Silver 200 6,556 Pengrowth Energy 600 7,570 Penn West Petroleum 800 21,907 Potash Corporation of Saskatchewan 497 88,146 Power Corporation of Canada 600 16,190 Power Financial 400 11,913 Progress Energy Resources 300 4,085 Research In Motion 809 a 47,711 RioCan Real Estate Investment Trust 200 4,641 Ritchie Bros. Auctioneers 200 4,999 Rogers Communications, Cl. B 700 24,473 Royal Bank of Canada 2,300 123,433 Saputo 249 10,406 Shaw Communications, Cl. B 600 12,681 Sherritt International 500 4,369 Shoppers Drug Mart 368 13,561 Silver Wheaton 549 a 16,954 Sino-Forest 423 a 9,211 SNC-Lavalin Group 254 14,898 Sun Life Financial 900 28,352 Suncor Energy 2,562 106,194 Talisman Energy 1,700 38,988 Teck Resources, Cl. B 958 58,088 TELUS 100 4,964 TELUS (Non-Voting Shares) 200 9,536 Thomas Reuters 600 23,994 Tim Hortons 300 12,291 TMX Group 200 7,622 Toronto-Dominion Bank 1,400 104,918 TransAlta 400 8,270 TransCanada 1,100 40,195 Valeant Pharmaceuticals International 452 16,489 Vermillion Energy 148 7,008 Viterra 649 7,591 Yamana Gold 1,300 14,647 Yellow Media 917 5,620 Denmark.3% AP Moller - Maersk, Cl. A 1 9,425 AP Moller - Maersk, Cl. B 2 19,476 Carlsberg, Cl. B 180 17,959 Coloplast, Cl. B 47 6,837 Danske Bank 813 a 21,830 DSV 410 8,573 Novo Nordisk, Cl. B 693 78,190 Novozymes, Cl. B 81 11,225 Tryg 63 3,420 Vestas Wind Systems 325 a 11,219 William Demant Holding 49 a 3,929 Finland.3% Elisa 324 7,143 Fortum 749 23,105 Kesko, Cl. B 161 7,761 Kone, Cl. B 244 13,307 Metso 231 12,345 Neste Oil 180 3,401 Nokia 6,157 66,011 Nokian Renkaat 166 6,004 Orion, Cl. B 239 5,410 Outokumpu 185 3,452 Pohjola Bank 426 5,689 Rautaruukki 107 2,673 Sampo, Cl. A 754 22,225 Sanoma 219 5,128 Stora Enso, Cl. R 1,052 12,534 UPM-Kymmene 808 16,661 Wartsila 152 11,753 France2.5% Accor 237 10,853 Aeroports de Paris 60 5,050 Air France 288 a 5,271 Air Liquide 469 58,661 Alcatel-Lucent 3,600 a 12,043 Alstom 320 17,885 Atos Origin 112 a 6,244 AXA 2,777 58,861 BioMerieux 15 1,639 BNP Paribas 1,556 116,478 Bouygues 373 17,392 Bureau Veritas 111 8,064 Cap Gemini 262 13,221 Carrefour 986 48,375 Casino Guichard Perrachon 98 9,589 Christian Dior 98 13,483 Cie de St-Gobain 620 35,973 Cie Generale d'Optique Essilor International 319 21,354 Cie Generale de Geophysique-Veritas 212 a 6,441 Cie Generale des Etablissements Michelin, Cl. B 313 22,817 CNP Assurances 276 6,092 Credit Agricole 1,494 22,101 Danone 991 59,768 Dassault Systemes 114 8,965 Edenred 237 a 5,675 EDF 380 16,776 Eiffage 95 4,887 Eramet 10 3,558 Eurazeo 71 5,240 Eutelsat Communications 173 6,320 Fonciere des Regions 19 1,914 France Telecom 3,036 66,411 GDF Suez 2,037 80,920 Gecina 42 5,028 Groupe Eurotunnel 786 7,642 Hermes International 25 5,052 ICADE 48 5,218 Iliad 42 4,466 Imerys 52 3,429 JC Decaux 159 a 5,094 Klepierre 157 5,717 L'Oreal 390 45,342 Lafarge 317 18,808 Lagardere 214 9,537 Legrand 161 6,493 LVMH Moet Hennessy Louis Vuitton 399 62,389 Metropole Television 98 2,400 Natixis 1,498 a 7,962 Neopost 74 6,707 PagesJaunes Groupe 318 3,269 Pernod-Ricard 329 31,407 Peugeot 282 a 11,837 PPR 127 20,328 Publicis Groupe 208 10,720 Renault 306 a 20,047 Safran 286 10,352 Sanofi-Aventis 1,732 118,433 Schneider Electric 390 60,902 SCOR 300 8,314 Societe BIC 49 4,213 Societe Generale 1,027 66,501 Societe Television Francaise 1 223 4,337 Sodexo 168 11,579 Suez Environnement 394 8,149 Technip 170 16,541 Thales 168 6,252 Total 3,480 203,798 Unibail-Rodamco 147 a 28,094 Vallourec 190 20,667 Veolia Environnement 578 18,091 Vinci 718 41,625 Vivendi 2,005 57,548 Germany2.1% Adidas 356 22,203 Allianz 750 104,317 Axel Springer 27 4,298 BASF 1,516 116,767 Bayer 1,367 100,943 Bayerische Motoren Werke 553 42,518 Beiersdorf 161 8,834 Brenntag 50 4,745 Celesio 112 2,833 Commerzbank 1,297 a 9,896 Continental 69 a 5,439 Daimler 1,497 a 109,639 Deutsche Bank 1,557 92,153 Deutsche Boerse 321 24,364 Deutsche Lufthansa 309 a 6,501 Deutsche Post 1,407 25,829 Deutsche Telekom 4,687 62,576 E.ON 2,952 98,550 Fraport Frankfurt Airport Services Worldwide 66 4,653 Fresenius & Co. 51 4,453 Fresenius Medical Care & Co. 482 28,240 GEA Group 268 7,652 Hannover Rueckversicherung 81 4,537 HeidelbergCement 234 15,313 Henkel & Co. 177 9,113 Hochtief 76 6,736 Infineon Technologies 1,786 a 18,906 K+S 274 20,282 Kabel Deutschland Holding 37 1,867 Lanxess 101 7,351 Linde 283 41,302 MAN 177 20,491 Merck 106 9,083 Metro 187 13,186 Muenchener Rueckversicherungs 316 49,563 RWE 692 49,913 Salzgitter 53 4,294 SAP 1,419 82,137 Siemens 1,347 172,911 Suedzucker 90 2,404 ThyssenKrupp 561 22,736 Volkswagen 50 7,609 Wacker Chemie 21 3,800 Greece.1% Alpha Bank 911 a 5,346 Bank of Cyprus Public 1,162 4,923 Coca-Cola Hellenic Bottling 333 9,820 EFG Eurobank Ergasias 769 a 4,512 Hellenic Telecommunications Organization 542 5,603 National Bank of Greece 1,286 a 12,448 OPAP 436 8,793 Public Power 232 3,801 Hong Kong.7% AIA Group 12,000 33,018 Bank of East Asia 2,540 11,013 BOC Hong Kong Holdings 6,500 20,970 Cathay Pacific Airways 2,000 5,039 Cheung Kong Holdings 2,000 32,992 Cheung Kong Infrastructure Holdings 1,000 4,753 CLP Holdings 3,000 24,340 Esprit Holdings 2,162 10,247 Hang Lung Group 1,000 6,318 Hang Lung Properties 4,000 17,548 Hang Seng Bank 1,300 21,445 Henderson Land Development 2,000 13,867 Hong Kong & China Gas 7,700 17,423 Hong Kong Exchanges & Clearing 1,700 38,990 HongKong Electric Holdings 2,500 15,842 Hopewell Holdings 1,000 3,245 Hutchison Whampoa 4,000 46,641 Hysan Development 1,000 4,772 Kerry Properties 1,500 8,014 Li & Fung 4,000 25,937 Link REIT 4,000 12,545 MTR 2,000 7,312 New World Development 4,000 7,573 Orient Overseas International 500 5,012 Shangri-La Asia 2,000 5,221 Sino Land 4,000 7,563 SJM Holdings 3,000 5,026 Sun Hung Kai Properties 2,000 33,352 Swire Pacific, Cl. A 1,500 23,590 Wharf Holdings 2,000 15,111 Wheelock & Co. 2,000 8,107 Yue Yuen Industrial Holdings 1,000 3,444 Ireland.1% Anglo Irish Bank 3,069 a,b 4 CRH 1,125 24,215 Elan 1,004 a 6,841 Governor & Co. of the Bank of Ireland 4,768 a 1,987 Kerry Group, Cl. A 260 8,405 Israel.2% Bank Hapoalim 1,335 a 6,056 Bank Leumi Le-Israel 1,666 7,522 Bezeq Israeli Telecommunication 2,373 6,339 Israel 2 a 2,291 Israel Chemicals 635 9,966 Teva Pharmaceutical Industries 1,510 81,773 Italy.7% A2A 1,653 2,459 Assicurazioni Generali 1,925 42,042 Atlantia 443 10,094 Banca Carige 966 2,289 Banca Monte dei Paschi di Siena 3,821 a 4,869 Banco Popolare 2,540 9,045 Enel 10,792 61,070 Enel Green Power 1,308 2,907 ENI 4,283 101,586 Fiat 1,272 12,364 Fiat Industrial 1,272 a 17,239 Finmeccanica 723 9,779 Intesa Sanpaolo 12,569 41,874 Intesa Sanpaolo-RSP 2,248 6,488 Luxottica Group 184 5,585 Mediaset 1,052 6,840 Mediobanca 844 8,540 Parmalat 3,170 10,061 Prysmian 249 5,032 Saipem 447 22,393 Snam Rete Gas 2,540 13,346 Telecom Italia 16,204 23,060 Telecom Italia-RSP 9,545 11,365 Terna Rete Elettrica Nazionale 2,144 9,377 UniCredit 22,539 55,900 Unione di Banche Italiane 912 9,459 Japan5.9% 77 Bank 1,000 5,431 Advantest 300 6,148 Aeon 1,100 13,856 Aisin Seiki 300 11,406 Ajinomoto 1,000 11,095 All Nippon Airways 2,000 a 7,348 Amada 1,000 8,727 Asahi Breweries 700 13,175 Asahi Glass 2,000 24,973 Asahi Kasei 2,000 13,670 Astellas Pharma 700 26,785 Bank of Kyoto 1,000 9,252 Bank of Yokohama 2,000 10,033 Benesse Holdings 100 4,492 Bridgestone 1,000 19,236 Brother Industries 400 6,127 Canon 1,900 93,342 Casio Computer 600 4,497 Central Japan Railway 2 16,892 Chiba Bank 1,000 6,237 Chubu Electric Power 1,100 27,550 Chugai Pharmaceutical 400 7,377 Chugoku Electric Power 500 10,375 Chuo Mitsui Trust Holdings 2,000 8,056 Citizen Holdings 400 2,592 Cosmo Oil 1,000 3,234 Credit Saison 300 5,145 Dai Nippon Printing 1,000 13,695 Dai-ichi Life Insurance 13 20,437 Daicel Chemical Industries 1,000 7,287 Daido Steel 1,000 6,310 Daiichi Sankyo 1,200 26,100 Daikin Industries 400 13,846 Daito Trust Construction 100 7,018 Daiwa House Industry 1,000 12,218 Daiwa Securities Group 3,000 14,830 Denki Kagaku Kogyo 1,000 4,882 Denso 800 29,489 Dentsu 300 9,158 Dowa Holdings 1,000 7,043 East Japan Railway 600 39,692 Eisai 400 13,880 Electric Power Development 200 6,213 Elpida Memory 300 a 4,350 FamilyMart 100 3,723 FANUC 300 47,455 Fast Retailing 100 14,586 Fuji Electric Holdings 2,000 6,445 Fuji Heavy Industries 1,000 8,581 FUJIFILM Holdings 800 28,952 Fujitsu 3,000 18,711 Fukuoka Financial Group 1,000 4,296 Furukawa Electric 1,000 4,455 GS Yuasa 1,000 6,994 Gunma Bank 1,000 5,761 Hachijuni Bank 1,000 5,737 Hamamatsu Photonics 100 3,662 Hankyu Hashin Holdings 2,000 9,276 Hirose Electric 100 10,753 Hiroshima Bank 1,000 4,272 Hisamitsu Pharmaceutical 100 4,040 Hitachi 8,000 43,745 Hitachi Chemical 200 4,545 Hitachi Construction Machinery 200 4,716 Hokkaido Electric Power 300 6,247 Hokuhoku Financial Group 3,000 6,078 Hokuriku Electric Power 300 7,323 Honda Motor 2,700 114,518 Hoya 700 16,524 Ibiden 200 6,772 IHI 3,000 6,811 INPEX 4 25,680 Isetan Mitsukoshi Holdings 680 7,644 Isuzu Motors 2,000 9,423 ITOCHU 2,400 26,130 J Front Retailing 1,200 6,210 Japan Real Estate Investment 1 10,021 Japan Retail Fund Investment 4 7,358 Japan Steel Works 1,000 10,460 Japan Tobacco 7 26,315 JFE Holdings 800 25,729 Joyo Bank 1,000 4,418 JS Group 400 8,759 JSR 300 6,196 JTEKT 300 3,761 Jupiter Telecommunications 3 3,076 JX Holdings 3,640 24,658 Kajima 2,000 5,273 Kaneka 1,000 7,006 Kansai Electric Power 1,200 29,733 Kao 900 23,563 Kawasaki Heavy Industries 2,000 7,128 Kawasaki Kisen Kaisha 1,000 4,174 KDDI 5 28,134 Keikyu 1,000 8,568 Keio 1,000 6,725 Keisei Electric Railway 1,000 6,774 Keyence 110 29,242 Kintetsu 3,000 9,264 Kirin Holdings 1,000 13,475 Kobe Steel 4,000 9,813 Komatsu 1,500 44,746 Konami 200 4,006 Konica Minolta Holdings 1,000 9,667 Kubota 2,000 20,383 Kuraray 500 7,030 Kurita Water Industries 200 6,261 Kyocera 300 31,271 Kyowa Hakko Kirin 371 3,795 Kyushu Electric Power 600 13,519 Lawson 100 4,998 Makita 200 8,678 Marubeni 3,000 22,592 Marui Group 600 5,082 Mazda Motor 3,000 8,861 Medipal Holdings 500 5,224 MEIJI Holdings 117 5,305 Minebea 1,000 5,944 Mitsubishi 2,300 64,146 Mitsubishi Chemical Holdings 2,000 13,963 Mitsubishi Electric 3,000 33,138 Mitsubishi Estate 2,000 37,837 Mitsubishi Gas Chemical 1,000 6,982 Mitsubishi Heavy Industries 5,000 19,834 Mitsubishi Materials 2,000 a 6,152 Mitsubishi Motors 6,000 a 8,349 Mitsubishi Tanabe Pharma 400 6,410 Mitsubishi UFJ Financial Group 20,660 107,423 Mitsubishi UFJ Lease & Finance 120 4,870 Mitsui & Co. 2,800 47,162 Mitsui Chemicals 2,000 7,177 Mitsui Engineering & Shipbuilding 2,000 5,541 Mitsui Fudosan 1,000 20,359 Mitsui Mining & Smelting 1,000 3,540 Mitsui OSK Lines 2,000 13,060 Mizuho Financial Group 35,000 67,497 MS&AD Insurance Group Holdings 890 21,204 Murata Manufacturing 300 22,776 Nabtesco 200 4,719 Namco Bandai Holdings 500 5,486 NEC 4,000 11,376 Nidec 200 18,870 Nikon 500 11,595 Nintendo 200 54,144 Nippon Building Fund 1 10,497 Nippon Electric Glass 1,000 15,074 Nippon Express 2,000 8,446 Nippon Paper Group 200 5,214 Nippon Sheet Glass 1,000 2,600 Nippon Steel 8,000 27,340 Nippon Telegraph & Telephone 900 41,853 Nippon Yusen 3,000 13,145 Nishi-Nippon City Bank 2,000 6,225 Nissan Motor 4,100 41,535 Nisshin Seifun Group 500 6,298 Nisshin Steel 2,000 3,955 Nissin Foods Holdings 100 3,555 Nitori Holdings 50 4,193 Nitto Denko 300 14,976 NKSJ Holdings 1,900 a 12,987 Nomura Holdings 6,000 36,543 Nomura Real Estate Office Fund 1 7,116 Nomura Research Institute 200 4,350 NSK 1,000 9,594 NTN 1,000 5,456 NTT Data 2 6,508 NTT DoCoMo 25 44,703 Obayashi 1,000 4,785 Odakyu Electric Railway 1,000 9,288 OJI Paper 1,000 4,675 Olympus 300 8,429 Omron 400 10,306 Ono Pharmaceutical 100 4,870 ORACLE JAPAN 100 4,583 Oriental Land 100 9,227 ORIX 160 15,818 Osaka Gas 3,000 11,351 Otsuka Holdings 400 9,945 Panasonic 3,200 43,901 Rakuten 11 9,694 Resona Holdings 800 4,130 Ricoh 1,000 14,268 Rinnai 100 6,335 Rohm 200 12,962 Sankyo 100 5,560 Santen Pharmaceutical 100 3,596 Sapporo Hokuyo Holdings 700 3,400 Sapporo Holdings 1,000 4,443 SBI Holdings 44 5,881 Secom 400 18,894 Sega Sammy Holdings 300 6,020 Seiko Epson 300 4,987 Sekisui Chemical 1,000 7,689 Sekisui House 1,000 9,752 Seven & I Holdings 1,300 33,702 Seven Bank 1 2,260 Sharp 2,000 20,774 Shikoku Electric Power 300 8,880 Shimano 100 5,004 Shimizu 1,000 4,260 Shin-Etsu Chemical 700 39,473 Shinsei Bank 4,000 a 4,589 Shionogi & Co. 500 9,203 Shiseido 600 12,098 Shizuoka Bank 1,000 9,179 Showa Denko 3,000 6,628 Showa Shell Sekiyu 500 4,339 SMC 100 16,954 Softbank 1,300 44,793 Sojitz 2,900 6,407 Sony 1,600 55,247 Sony Financial Holdings 1 3,704 Stanley Electric 300 5,632 Sumco 200 3,054 Sumitomo 1,800 25,947 Sumitomo Chemical 3,000 15,525 Sumitomo Electric Industries 1,300 18,914 Sumitomo Heavy Industries 1,000 6,384 Sumitomo Metal Industries 6,000 14,061 Sumitomo Metal Mining 1,000 16,416 Sumitomo Mitsui Financial Group 2,100 71,564 Sumitomo Realty & Development 1,000 24,301 Sumitomo Rubber Industries 400 4,228 Sumitomo Trust & Banking 2,000 12,083 Suzuken 100 2,856 Suzuki Motor 600 14,544 Sysmex 100 6,542 T&D Holdings 450 11,342 Taisei 2,000 4,785 Takashimaya 1,000 8,251 Takeda Pharmaceutical 1,300 62,675 TDK 200 13,158 Teijin 2,000 9,642 Terumo 300 15,562 THK 200 5,214 Tobu Railway 1,000 5,529 Toho 200 3,293 Toho Gas 1,000 5,139 Tohoku Electric Power 700 15,593 Tokio Marine Holdings 1,200 35,826 Tokuyama 1,000 5,248 Tokyo Electric Power 2,300 56,005 Tokyo Electron 300 19,590 Tokyo Gas 4,000 17,430 Tokyo Tatemono 1,000 4,601 Tokyu 2,000 9,081 Tokyu Land 1,000 5,139 Toppan Printing 1,000 9,105 Toray Industries 2,000 13,280 Toshiba 7,000 41,438 Tosoh 1,000 3,247 TOTO 1,000 7,152 Toyo Seikan Kaisha 300 5,628 Toyota Industries 300 9,528 Toyota Motor 4,500 186,745 Toyota Tsusho 400 7,045 Trend Micro 100 3,022 Tsumura & Co. 100 3,151 Ube Industries 2,000 6,030 UNICHARM 200 7,714 UNY 300 2,907 Ushio 200 4,060 West Japan Railway 3 11,461 Yahoo! Japan 24 9,066 Yakult Honsha 200 5,654 Yamada Denki 140 9,518 Yamaha 400 4,916 Yamaha Motor 400 a 7,401 Yamato Holdings 700 10,646 Yokogawa Electric 400 3,217 Luxembourg.2% APERAM 70 a 2,885 ArcelorMittal 1,405 51,258 Millicom International Cellular, SDR 122 11,554 SES 506 12,210 Subsea 7 450 10,908 Tenaris 794 18,615 Macau0% Sands China 3,600 a 8,913 Wynn Macau 2,000 5,554 Netherlands.7% Aegon 2,593 a 19,233 Akzo Nobel 369 23,112 ASML Holding 696 29,104 Corio 58 3,788 European Aeronautic Defence and Space 727 a 20,981 Fugro 121 9,764 Heineken 410 20,666 Heineken Holding 149 6,623 ING Groep 6,535 a 74,579 Koninklijke Ahold 1,922 26,061 Koninklijke Boskalis Westminster 92 4,432 Koninklijke DSM 277 16,423 Koninklijke KPN 2,645 41,757 Koninklijke Philips Electronics 1,588 49,563 Koninklijke Vopak 82 3,970 QIAGEN 398 a 7,345 Randstad Holding 180 a 9,839 Reed Elsevier 1,224 15,962 SBM Offshore 365 8,712 STMicroelectronics 1,054 12,773 TNT 628 17,018 Unilever 2,702 80,035 Wolters Kluwer 545 12,508 New Zealand.0% Auckland International Airport 2,415 4,181 Contact Energy 460 a 2,187 Fletcher Building 1,409 8,419 Sky City Entertainment Group 1,940 4,918 Telecom Corporation of New Zealand 4,764 8,396 Norway.2% Aker Solutions 268 4,875 DnB NOR 1,506 20,729 Norsk Hydro 1,213 9,102 Orkla 1,204 10,839 Renewable Energy 600 a 1,923 SeaDrill 439 14,441 Statoil 1,835 44,541 Telenor 1,391 21,458 Yara International 337 18,968 Portugal.1% Banco Comercial Portugues, Cl. R 5,445 4,382 Banco Espirito Santo 905 3,673 Brisa Auto-Estradas de Portugal 388 2,828 Cimpor-Cimentos de Portugal 565 3,799 Energias de Portugal 3,114 11,980 Galp Energia, Cl. B 218 4,456 Jeronimo Martins 521 7,886 Portugal Telecom 936 10,856 Singapore.5% Ascendas Real Estate Investment Trust 3,400 5,552 CapitaLand 4,500 12,656 CapitaMall Trust 4,000 5,938 City Developments 1,000 8,875 ComfortDelgro 5,000 6,172 Cosco Singapore 3,000 5,109 DBS Group Holdings 3,500 41,070 Flextronics International 1,406 a 11,234 Fraser and Neave 2,000 9,922 Genting Singapore 9,000 a 14,203 Global Logistic Properties 1,150 1,869 Golden Agri-Resources 12,640 6,962 Keppel 2,000 18,281 Keppel Land 1,000 3,500 Noble Group 4,636 7,896 Olam International 1,000 2,375 Oversea-Chinese Banking 4,000 30,844 SembCorp Industries 2,000 8,063 SembCorp Marine 1,000 4,211 Singapore Airlines 866 9,986 Singapore Exchange 2,000 13,219 Singapore Press Holdings 3,000 9,305 Singapore Technologies Engineering 2,000 5,063 Singapore Telecommunications 13,000 31,484 United Overseas Bank 2,000 30,938 UOL Group 1,000 3,703 Wilmar International 3,000 12,328 Spain1.0% Abertis Infraestructuras 481 9,450 Acciona 39 3,379 Acerinox 192 3,275 ACS Actividades de Construccion y Servicios 261 13,490 Amadeus IT Holding, Cl. A 202 4,243 Banco Bilbao Vizcaya Argentaria 7,020 86,303 Banco de Sabadell 1,518 7,272 Banco de Valencia 283 1,374 Banco Popular Espanol 1,624 9,779 Banco Santander 13,564 166,437 Bankinter 353 2,412 Criteria Caixacorp 1,132 7,824 EDP Renovaveis 522 a 3,106 Enagas 243 5,132 Ferrovial 725 8,607 Gas Natural 419 6,934 Grifols 170 2,594 Iberdrola 6,415 55,057 Iberdrola Renovables 1,587 6,005 Inditex 354 26,786 Indra Sistemas 130 2,451 International Consolidated Airlines Group 1,166 a 4,789 Mapfre 1,575 5,359 Red Electrica 170 8,687 Repsol 1,251 39,405 Telefonica 6,719 168,991 Zardoya Otis 178 2,824 Sweden.9% Alfa Laval 650 13,889 Assa Abloy, Cl. B 485 13,237 Atlas Copco, Cl. A 1,102 26,529 Atlas Copco, Cl. B 708 15,459 Autoliv 142 10,905 Boliden 378 7,907 Electrolux, Ser. B 407 11,615 Getinge, Cl. B 363 8,840 Hennes & Mauritz, Cl. B 1,672 55,020 Hexagon, Cl. B 267 5,759 Holmen, Cl. B 75 2,855 Husqvarna, Cl. B 673 5,615 Investor, Cl. B 757 17,553 Kinnevik Investment, Cl. B 358 7,995 Modern Times Group, Cl. B 68 4,732 Nordea Bank 5,276 64,245 Ratos, Cl. B 167 6,282 Sandvik 1,605 31,600 Scania, Cl. B 520 11,710 Securitas, Cl. B 706 8,531 Skandinaviska Enskilda Banken, Cl. A 2,519 22,937 Skanska, Cl. B 641 13,019 SKF, Cl. B 609 17,436 SSAB, Cl. A 326 5,374 Svenska Cellulosa, Cl. B 897 15,693 Svenska Handelsbanken, Cl. A 788 26,923 Swedbank, Cl. A 1,143 a 17,989 Swedish Match 411 11,869 Tele2, Cl. B 581 12,875 Telefonaktiebolaget LM Ericsson, Cl. B 4,931 60,964 TeliaSonera 3,638 30,042 Volvo, Cl. B 2,066 a 35,889 Switzerland2.1% ABB 3,619 a 85,848 Actelion 178 a 9,671 Adecco 193 12,560 Aryzta 202 8,932 Baloise Holding 91 9,404 Cie Financiere Richemont, Cl. A 848 46,342 Credit Suisse Group 1,850 83,104 GAM Holding 436 a 7,842 Geberit 60 12,720 Givaudan 12 11,941 Holcim 398 27,997 Julius Baer Group 371 16,867 Kuehne & Nagel International 100 12,994 Lindt & Spruengli-PC 1 2,617 Logitech International 367 a 6,909 Lonza Group 82 6,488 Nestle 5,666 307,827 Novartis 3,450 192,942 Pargesa Holding-BR 64 5,667 Roche Holding 1,158 176,969 Schindler Holding-PC 85 9,534 SGS 9 14,712 Sika-BR 2 4,408 Sonova Holding 71 8,954 Straumann Holding 19 4,673 Swatch Group 75 5,428 Swatch Group-BR 52 20,952 Swiss Life Holding 58 a 9,302 Swiss Reinsurance 559 32,095 Swisscom 42 18,617 Syngenta 162 52,428 Synthes 96 12,730 Transocean 483 a 38,243 UBS 5,853 a 105,456 Zurich Financial Services 241 66,146 United Kingdom5.8% 3i Group 1,736 8,620 Admiral Group 331 8,711 Aggreko 348 7,999 AMEC 595 11,436 Anglo American 2,155 105,710 Antofagasta 731 16,462 ARM Holdings 1,789 14,786 Associated British Foods 591 10,053 AstraZeneca 2,379 115,479 Autonomy 380 a 9,106 Aviva 4,422 31,363 Babcock International Group 490 4,529 BAE Systems 5,983 32,775 Balfour Beatty 1,187 6,379 Barclays 18,711 88,037 BG Group 5,525 123,983 BHP Billiton 3,621 138,038 BP 31,185 242,184 British American Tobacco 3,302 121,910 British Land 1,615 13,413 British Sky Broadcasting Group 2,036 24,622 BT Group 12,747 35,833 Bunzl 499 6,078 Burberry Group 776 13,349 Cable & Wireless Worldwide 5,272 5,974 Cairn Energy 2,223 a 14,752 Capita Group 963 10,473 Capital Shopping Centres Group 773 4,551 Carnival 288 13,147 Centrica 8,718 44,671 Cobham 2,046 6,882 Compass Group 2,944 26,195 Diageo 4,135 79,611 Essar Energy 227 1,889 Eurasian Natural Resources 384 6,194 Experian 1,561 19,377 Firstgroup 674 4,039 Fresnillo 246 5,107 G4S 2,575 11,078 GlaxoSmithKline 8,536 154,294 Hammerson 1,232 8,470 Home Retail Group 1,661 5,744 HSBC Holdings 29,232 318,672 ICAP 931 8,000 Imperial Tobacco Group 1,679 47,978 Inmarsat 794 8,654 Intercontinental Hotels Group 460 9,689 International Power 2,339 15,840 Intertek Group 233 6,483 Invensys 1,440 7,754 Investec 662 5,076 ITV 5,158 a 6,419 J Sainsbury 1,741 10,639 Johnson Matthey 385 11,871 Kazakhmys 315 7,599 Kingfisher 3,680 14,854 Land Securities Group 1,172 12,662 Legal & General Group 9,111 16,199 Lloyds Banking Group 65,850 a 66,639 London Stock Exchange Group 302 4,092 Lonmin 237 6,279 Man Group 2,633 12,408 Marks & Spencer Group 2,386 13,625 National Grid 5,569 49,284 Next 320 10,133 Old Mutual 8,474 17,048 Pearson 1,338 21,946 Petrofac 403 10,109 Prudential 4,279 46,332 Randgold Resources 137 10,379 Reckitt Benckiser Group 992 53,944 Reed Elsevier 1,977 17,496 Resolution 2,757 11,543 Rexam 1,726 9,441 Rio Tinto 2,409 165,148 Rolls-Royce Group 2,955 a 30,197 Royal Bank of Scotland Group 28,023 a 18,708 Royal Dutch Shell, Cl. A 5,834 205,440 Royal Dutch Shell, Cl. B 4,428 153,979 RSA Insurance Group 6,348 13,818 SABMiller 1,563 50,596 Sage Group 2,356 11,136 Schroders 205 5,920 Scottish & Southern Energy 1,469 27,271 Segro 1,292 6,173 Serco Group 873 7,705 Severn Trent 444 9,729 Shire 867 22,872 Smith & Nephew 1,429 15,885 Smiths Group 590 12,852 Standard Chartered 3,903 101,839 Standard Life 4,201 15,429 Tesco 12,994 83,814 Thomas Cook Group 1,084 3,309 Tui Travel 1,371 5,556 Tullow Oil 1,447 30,779 Unilever 2,124 61,782 United Utilities Group 1,206 10,499 Vedanta Resources 192 6,987 Virgin Media 563 14,165 Vodafone Group 86,597 243,221 Weir Group 252 6,394 Whitbread 332 9,226 Willis Group Holdings 338 12,702 WM Morrison Supermarkets 3,454 14,744 Wolseley 426 a 14,855 WPP 2,060 25,489 Xstrata 3,315 73,540 United States29.4% 3M 1,103 96,976 Abbott Laboratories 2,527 114,119 Abercrombie & Fitch, Cl. A 160 8,066 Accenture, Cl. A 1,024 52,705 ACE 525 32,334 Activision Blizzard 1,022 11,538 Adobe Systems 917 a 30,307 Advance Auto Parts 156 9,974 Advanced Micro Devices 1,129 a 8,840 AES 1,220 a 15,128 Aetna 635 20,917 Aflac 746 42,954 AGCO 156 a 7,909 Agilent Technologies 607 a 25,391 Air Products & Chemicals 331 28,879 Airgas 137 8,586 Akamai Technologies 324 a 15,655 Alcoa 1,746 28,931 Alexion Pharmaceuticals 145 a 12,154 Allegheny Energy 325 8,378 Allegheny Technologies 153 9,974 Allergan 533 37,635 Alliance Data Systems 107 a 7,569 Alliant Energy 201 7,469 Allstate 916 28,524 Alpha Natural Resources 230 a 12,358 Altera 522 19,611 Altria Group 3,378 79,417 Amazon.com 584 a 99,070 AMB Property 252 c 8,454 Ameren 406 11,518 American Eagle Outfitters 315 4,555 American Electric Power 742 26,474 American Express 1,767 76,652 American International Group 244 a 9,845 American Tower, Cl. A 627 a 31,889 American Water Works 288 7,344 Ameriprise Financial 392 24,167 AmerisourceBergen 526 18,862 AMETEK 264 10,766 Amgen 1,561 a 85,980 Amphenol, Cl. A 312 17,266 Anadarko Petroleum 816 62,897 Analog Devices 532 20,657 Annaly Capital Management 1,073 c 19,131 AON 477 21,818 Apache 618 73,764 Apollo Group, Cl. A 252 a 10,400 Apple 1,515 a 514,070 Applied Materials 2,100 32,949 Arch Capital Group 86 a 7,589 Arch Coal 283 9,693 Archer-Daniels-Midland 1,128 36,852 Arrow Electronics 221 a 8,354 Assurant 223 8,748 AT&T 9,771 268,898 Autodesk 395 a 16,068 Automatic Data Processing 776 37,170 AutoZone 52 a 13,183 Avago Technologies 148 4,249 AvalonBay Communities 137 c 15,882 Avery Dennison 191 8,039 Avnet 304 a 10,828 Avon Products 784 22,195 Axis Capital Holdings 202 7,187 Baker Hughes 681 46,655 Ball 146 10,385 Bank of America 16,603 227,959 Baxter International 931 45,144 BB&T 1,211 33,472 Beckman Coulter 138 9,937 Becton Dickinson & Co. 413 34,258 Bed Bath & Beyond 483 a 23,184 Berkshire Hathaway, Cl. B 1,397 a 114,204 Best Buy 636 21,624 Biogen Idec 371 a 24,289 BlackRock 154 30,495 BMC Software 334 a 15,932 Boeing 1,126 78,234 BorgWarner 191 a 12,873 Boston Properties 255 c 24,064 Boston Scientific 2,691 a 18,783 Bristol-Myers Squibb 2,827 71,183 Broadcom, Cl. A 698 31,473 Brown-Forman, Cl. B 160 10,616 Bucyrus International 127 11,526 Bunge 255 17,358 C.H. Robinson Worldwide 249 19,195 C.R. Bard 164 15,473 CA 762 18,136 Cablevision Systems (NY Group), Cl. A 423 14,318 Cabot Oil & Gas 209 8,700 Calpine 686 a 9,789 Cameron International 363 a 19,348 Campbell Soup 378 12,905 Capital One Financial 802 38,624 Cardinal Health 534 22,166 CareFusion 363 a 9,340 Carmax 367 a 11,982 Carnival 786 35,142 Caterpillar 1,025 99,435 CB Richard Ellis Group, Cl. A 456 a 10,119 CBS, Cl. B 1,125 22,309 Celanese, Ser. A 289 11,990 Celgene 807 a 41,584 CenterPoint Energy 708 11,434 CenturyLink 553 23,911 Cephalon 140 a 8,271 Cerner 119 a 11,763 CF Industries Holdings 121 16,340 Charles Schwab 1,606 28,988 Chesapeake Energy 1,132 33,428 Chevron 3,328 315,927 Chipotle Mexican Grill 50 a 10,946 Chubb 487 28,212 Church & Dwight 132 9,083 CIGNA 503 21,136 Cimarex Energy 155 16,140 Cincinnati Financial 311 9,964 Cintas 277 7,773 Cisco Systems 9,410 a 199,022 CIT Group 324 a 15,451 Citigroup 48,065 a 231,673 Citrix Systems 333 a 21,039 Cliffs Natural Resources 201 17,177 Clorox 267 16,792 CME Group 119 36,718 Coach 456 24,665 Coca-Cola 3,429 215,513 Coca-Cola Enterprises 565 14,215 Cognizant Technology Solutions, Cl. A 529 a 38,591 Colgate-Palmolive 784 60,188 Comcast, Cl. A 3,353 76,281 Comcast, Cl. A (Special) 1,118 23,970 Comerica 306 11,689 Computer Sciences 290 15,454 ConAgra Foods 823 18,378 Concho Resources 141 a 13,571 ConocoPhillips 2,317 165,573 Consol Energy 385 19,135 Consolidated Edison 493 24,606 Constellation Brands, Cl. A 362 a 6,958 Constellation Energy Group 338 10,901 Cooper Industries 304 18,623 Corning 2,485 55,192 Costco Wholesale 701 50,360 Covance 119 a 6,709 Coventry Health Care 297 a 8,901 Covidien 879 41,726 Cree 170 a 8,583 Crown Castle International 433 a 18,260 Crown Holdings 306 a 10,208 CSX 601 42,430 Cummins 295 31,235 CVS Caremark 2,202 75,308 D.R. Horton 490 6,071 Danaher 964 44,402 Darden Restaurants 263 12,390 DaVita 177 a 13,071 Deere & Co. 683 62,085 Dell 2,752 a 36,216 Delta Air Lines 279 a 3,256 Denbury Resources 597 a 12,149 Dentsply International 229 8,125 Devon Energy 666 59,068 DeVry 129 6,722 Diamond Offshore Drilling 124 8,892 DIRECTV, Cl. A 1,398 a 59,261 Discover Financial Services 836 17,213 Discovery Communications, Cl. A 270 a 10,530 Discovery Communications, Cl. C 282 a 9,577 DISH Network, Cl. A 340 a 7,177 Dolby Laboratories, Cl. A 89 a 5,313 Dollar General 109 a 3,031 Dollar Tree 172 a 8,700 Dominion Resources 932 40,579 Dover 340 21,794 Dow Chemical 1,912 67,838 Dr. Pepper Snapple Group 462 16,369 DTE Energy 299 13,832 Duke Energy 2,296 41,052 Duke Realty 396 c 5,425 Dun & Bradstreet 102 8,665 E.I. du Pont de Nemours & Co. 1,498 75,919 Eastman Chemical 118 10,957 Eaton 282 30,445 Eaton Vance 238 7,211 eBay 2,045 a 62,086 Ecolab 424 21,069 Edison International 552 20,027 Edwards Lifesciences 214 a 18,038 El Paso 1,278 20,295 Electronic Arts 563 a 8,777 Eli Lilly & Co. 1,711 59,491 EMC 3,328 a 82,834 Emerson Electric 1,244 73,247 Energen 116 6,484 Energizer Holdings 129 a 9,383 Entergy 339 24,466 EOG Resources 400 42,556 EQT 254 12,240 Equifax 253 9,037 Equity Residential 504 c 27,312 Estee Lauder, Cl. A 194 15,617 Everest Re Group 102 8,596 Exelon 1,049 44,593 Expedia 324 8,152 Expeditors International of Washington 386 19,559 Express Scripts 822 a 46,303 Exxon Mobil 8,447 681,504 F5 Networks 137 a 14,848 Family Dollar Stores 252 10,705 Fastenal 250 14,515 Federal Realty Investment Trust 119 c 9,571 FedEx 473 42,721 Fidelity National Financial, Cl. A 408 5,488 Fidelity National Information Services 485 14,759 Fifth Third Bancorp 1,393 20,714 First Solar 95 a 14,685 FirstEnergy 560 21,907 Fiserv 217 a 13,404 FLIR Systems 304 a 9,436 Flowserve 97 12,124 Fluor 309 21,380 FMC 130 9,888 FMC Technologies 176 a 16,544 Ford Motor 4,922 a 78,506 Forest Laboratories 410 a 13,227 Fortune Brands 258 15,913 Foster Wheeler 254 a 9,350 Franklin Resources 281 33,903 Freeport-McMoRan Copper & Gold 762 82,868 Frontier Communications 1,670 15,314 GameStop, Cl. A 315 a 6,637 Gap 657 12,660 Garmin 202 6,228 General Dynamics 508 38,303 General Electric 17,707 356,619 General Growth Properties 469 a 6,943 General Mills 1,012 35,197 General Motors 900 32,841 Genuine Parts 272 14,076 Genworth Financial, Cl. A 798 a 10,829 Genzyme 395 a 28,973 Gilead Sciences 1,343 a 51,544 Goldman Sachs Group 805 131,714 Goodrich 226 20,480 Goodyear Tire & Rubber 433 a 5,144 Google, Cl. A 407 a 244,347 H & R Block 635 7,950 H.J. Heinz 566 26,885 Halliburton 1,465 65,925 Hansen Natural 131 a 7,420 Harley-Davidson 396 15,701 Harris 226 10,518 Hartford Financial Services Group 694 19,279 Hasbro 240 10,582 HCP 509 c 18,879 Health Care REIT 231 c 11,337 Helmerich & Payne 172 10,102 Henry Schein 182 a 11,950 Hershey 270 12,606 Hess 515 43,322 Hewlett-Packard 3,845 175,678 Hologic 515 a 10,259 Home Depot 2,742 100,823 Honeywell International 1,207 67,604 Hormel Foods 137 6,768 Hospira 294 a 16,238 Host Hotels & Resorts 1,122 c 20,768 Hudson City Bancorp 833 9,146 Human Genome Sciences 315 a 7,642 Humana 310 a 17,971 IHS, Cl. A 90 a 7,376 Illinois Tool Works 748 40,011 Illumina 205 a 14,215 Ingersoll-Rand 558 26,337 Integrys Energy Group 130 6,187 Intel 9,173 196,853 IntercontinentalExchange 123 a 14,820 International Business Machines 2,089 338,418 International Flavors & Fragrances 127 7,245 International Game Technology 508 8,722 International Paper 734 21,198 Interpublic Group of Cos. 828 a 8,851 Intuit 454 a 21,306 Intuitive Surgical 69 a 22,281 Invesco 755 18,678 Iron Mountain 299 7,293 ITT 319 18,795 J.C. Penney 357 11,449 J.M. Smucker 216 13,427 Jacobs Engineering Group 213 a 10,942 JB Hunt Transport Services 158 6,478 Jefferies Group 165 4,127 Johnson & Johnson 4,557 272,372 Johnson Controls 1,177 45,185 Joy Global 176 15,344 JPMorgan Chase & Co. 6,574 295,436 Juniper Networks 807 a 29,956 KBR 301 9,662 Kellogg 476 23,943 KeyCorp 1,511 13,448 Kimberly-Clark 648 41,945 Kimco Realty 726 c 13,133 Kinder Morgan Management 153 a 9,779 KLA-Tencor 293 12,915 Kohl's 447 a 22,699 Kraft Foods, Cl. A 2,835 86,666 Kroger 1,108 23,711 L-3 Communications Holdings 215 16,824 Laboratory Corp. of America Holdings 180 a 16,184 Lam Research 166 a 8,282 Las Vegas Sands 584 a 27,150 Legg Mason 319 10,568 Leggett & Platt 272 6,128 Lender Processing Services 182 5,777 Leucadia National 341 11,089 Liberty Global, Cl. A 247 a 10,018 Liberty Global, Ser. C 203 a 7,769 Liberty Media-Interactive, Cl. A 1,084 a 17,171 Liberty Property Trust 187 c 6,502 Life Technologies 323 a 17,536 Limited Brands 515 15,059 Lincoln National 551 15,891 Linear Technology 380 13,220 Lockheed Martin 487 38,765 Loews 505 20,225 Lorillard 225 16,929 Lowe's 2,266 56,197 LSI 1,233 a 7,632 Lubrizol 130 13,970 M & T Bank 135 11,673 Macerich 218 c 10,608 Macy's 731 16,923 Manpower 158 10,202 Marathon Oil 1,129 51,595 Marriott International, Cl. A 497 19,627 Marsh & McLennan 943 26,291 Marshall & Ilsley 712 4,977 Martin Marietta Materials 71 5,929 Marvell Technology Group 960 a 18,249 Masco 590 7,859 MasterCard, Cl. A 185 43,754 Mattel 655 15,510 Maxim Integrated Products 527 13,607 McAfee 269 a 12,885 McCormick & Co. 225 9,945 McDonald's 1,745 128,554 McGraw-Hill 562 21,907 McKesson 408 30,669 MDU Resources Group 351 7,452 Mead Johnson Nutrition 307 17,797 MeadWestvaco 345 9,877 Medco Health Solutions 690 a 42,104 Medtronic 1,789 68,554 MEMC Electronic Materials 445 a 4,935 Merck & Co. 5,060 167,840 MetLife 1,540 70,486 Metropcs Communications 331 a 4,280 MGM Resorts International 436 a 6,466 Microchip Technology 368 13,421 Micron Technology 1,509 a 15,905 Microsoft 12,906 357,819 Mohawk Industries 104 a 5,777 Molson Coors Brewing, Cl. B 276 12,936 Monsanto 874 64,134 Moody's 358 10,514 Morgan Stanley 2,089 61,417 Mosaic 287 23,258 Motorola Mobility Holdings 506 a 14,102 Motorola Solutions 578 a 22,409 Murphy Oil 334 22,144 Mylan 530 a 12,275 Nabors Industries 516 a 12,590 Nasdaq OMX Group 219 a 5,361 National Oilwell Varco 664 49,070 National Semiconductor 419 6,352 NetApp 621 a 33,987 Netflix 75 a 16,056 New York Community Bancorp 658 12,055 Newell Rubbermaid 529 10,183 Newfield Exploration 231 a 16,902 Newmont Mining 780 42,955 News, Cl. A 2,895 43,483 News, Cl. B 788 13,065 NextEra Energy 621 33,199 NII Holdings 289 a 12,132 NIKE, Cl. B 595 49,076 NiSource 516 9,608 Noble 481 a 18,398 Noble Energy 311 28,332 Nordstrom 305 12,560 Norfolk Southern 579 35,429 Northeast Utilities 332 10,929 Northern Trust 406 21,104 Northrop Grumman 435 30,146 NRG Energy 457 a 9,483 NSTAR 202 8,763 Nuance Communications 393 a 7,990 Nucor 564 25,893 NVIDIA 1,009 a 24,135 NYSE Euronext 455 14,474 O'Reilly Automotive 237 a 13,469 Occidental Petroleum 1,330 128,584 Old Republic International 426 5,210 Omnicare 202 5,236 Omnicom Group 456 20,465 ONEOK 201 11,837 Oracle 6,632 212,423 Owens-Illinois 292 a 8,611 Paccar 509 28,753 Pall 237 13,132 Parker Hannifin 244 21,816 PartnerRe 125 10,235 Patterson 139 4,595 Paychex 563 18,016 Peabody Energy 479 30,378 Pentair 186 6,728 People's United Financial 715 9,231 Pepco Holdings 419 7,781 PepsiCo 2,620 168,492 Perrigo 134 9,747 PetroHawk Energy 577 a 11,569 PetSmart 229 9,215 Pfizer 13,282 241,998 PG&E 665 30,776 Pharmaceutical Product Development 185 5,391 Philip Morris International 3,017 172,693 Pinnacle West Capital 192 7,816 Pioneer Natural Resources 200 19,032 Pitney Bowes 342 8,304 Plains Exploration & Production 227 a 8,036 Plum Creek Timber 278 c 11,640 PNC Financial Services Group 848 50,880 Polo Ralph Lauren 107 11,468 PPG Industries 249 20,986 PPL 815 21,019 Praxair 485 45,124 Precision Castparts 222 31,744 Priceline.com 83 a 35,567 Pride International 284 a 9,230 Principal Financial Group 567 18,581 Procter & Gamble 4,698 296,585 Progress Energy 499 22,415 Progressive 1,145 22,682 ProLogis 906 c 13,518 Prudential Financial 737 45,333 Public Service Enterprise Group 908 29,446 Public Storage 252 c 27,463 Pulte Group 591 a 4,663 QEP Resources 318 12,924 QUALCOMM 2,634 142,578 Quanta Services 378 8,970 Quest Diagnostics 291 16,572 Qwest Communications International 2,754 19,636 R.R. Donnelley & Sons 415 7,354 Ralcorp Holdings 107 a 6,548 Range Resources 286 14,263 Rayonier 146 c 8,645 Raytheon 584 29,194 Red Hat 323 a 13,346 Regency Centers 138 c 5,949 Regions Financial 2,243 15,925 RenaissanceRe Holdings 95 6,234 Republic Services 678 20,910 Reynolds American 644 20,486 Robert Half International 274 8,593 Rockwell Automation 252 20,415 Rockwell Collins 288 18,472 Roper Industries 183 14,217 Ross Stores 216 14,083 Rowan 178 a 6,102 Royal Caribbean Cruises 221 a 9,923 Safeway 725 15,000 SAIC 706 a 11,698 Salesforce.com 203 a 26,215 SanDisk 405 a 18,375 Sara Lee 940 15,952 SBA Communications, Cl. A 191 a 7,793 SCANA 233 9,849 Schlumberger 2,252 200,405 Scripps Networks Interactive, Cl. A 179 8,324 Seagate Technology 914 a 12,796 Sealed Air 291 7,767 Sears Holdings 80 a 6,030 SEI Investments 221 5,116 Sempra Energy 418 21,765 Sherwin-Williams 175 14,828 Sigma-Aldrich 208 13,239 Simon Property Group 464 c 47,073 SLM 821 a 11,831 Southern 1,332 50,110 Southwest Airlines 263 3,117 Southwestern Energy 619 a 24,451 Spectra Energy 1,160 30,427 Sprint Nextel 5,370 a 24,272 SPX 89 6,976 St. Jude Medical 599 a 24,260 Stanley Black & Decker 269 19,551 Staples 1,265 28,222 Starbucks 1,165 36,732 Starwood Hotels & Resorts Worldwide 322 c 18,988 State Street 873 40,787 Stericycle 162 a 12,715 Stryker 459 26,420 Sunoco 198 8,405 SunTrust Banks 895 27,235 Symantec 1,202 a 21,167 Synopsys 266 a 7,217 SYSCO 1,038 30,247 T. Rowe Price Group 404 26,632 Target 1,132 62,068 TD Ameritrade Holding 489 9,985 Telephone & Data Systems 80 2,860 Teradata 281 a 12,080 Texas Instruments 1,973 66,904 Textron 542 14,249 Thermo Fisher Scientific 718 a 41,120 Tiffany & Co. 212 12,324 Time Warner 1,815 57,082 Time Warner Cable 559 37,917 TJX 634 30,045 Toll Brothers 239 a 4,837 Torchmark 166 10,342 Total System Services 300 5,223 Transatlantic Holdings 93 4,785 Travelers 745 41,914 TRW Automotive Holdings 147 a 8,770 Tyco Electronics 807 29,237 Tyco International 803 35,998 Tyson Foods, Cl. A 547 8,998 U.S. Bancorp 3,124 84,348 Ultra Petroleum 276 a 13,173 Union Pacific 806 76,272 United Continential Holdings 87 a 2,210 United Parcel Service, Cl. B 1,178 84,368 United States Steel 255 14,706 United Technologies 1,443 117,316 UnitedHealth Group 1,860 76,353 Unum Group 602 15,014 Urban Outfitters 254 a 8,590 URS 153 a 6,801 Valero Energy 855 21,683 Validus Holdings 173 5,259 Varian Medical Systems 215 a 14,528 Ventas 285 c 15,806 VeriSign 349 11,744 Verisk Analytics, Cl. A 161 a 5,447 Verizon Communications 4,647 165,526 Vertex Pharmaceuticals 331 a 12,873 VF 157 12,987 Viacom, Cl. B 878 36,481 Visa, Cl. A 798 55,740 VMware, Cl. A 115 a 9,835 Vornado Realty Trust 296 c 26,075 Vulcan Materials 217 9,236 W.R. Berkley 221 6,243 W.W. Grainger 111 14,593 Wal-Mart Stores 3,364 188,619 Walgreen 1,607 64,987 Walt Disney 2,975 115,638 Warner Chilcott, Cl. A 230 5,517 Washington Post, Cl. B 10 4,284 Waste Management 699 26,471 Waters 161 a 12,299 Watson Pharmaceuticals 213 a 11,613 Weatherford International 1,332 a 31,595 WellPoint 631 a 39,198 Wells Fargo & Co. 8,226 266,687 Western Digital 414 a 14,084 Western Union 991 20,097 Weyerhaeuser 800 c 18,544 Whirlpool 129 11,030 White Mountains Insurance Group 14 4,760 Whole Foods Market 283 14,634 Williams 1,045 28,205 Windstream 881 11,286 Wisconsin Energy 200 12,058 Wynn Resorts 130 15,123 Xcel Energy 840 19,799 Xerox 2,395 25,435 Xilinx 501 16,132 XL Group 594 13,614 Yahoo! 2,002 a 32,272 Yum! Brands 822 38,437 Zimmer Holdings 297 a 17,571 Total Common Stocks (cost $42,606,244) Preferred Stocks.1% Germany Bayerische Motoren Werke 37 1,933 Henkel & Co. 327 19,968 Porsche Automobil Holding 161 14,974 ProSieben Sat.1 Media 139 4,275 RWE 68 4,710 Volkswagen 264 42,710 Total Preferred Stocks (cost $48,932) Number of Warrants.0% Warrants Value ($) United States American International Group (1/19/21) (cost $872) 55 a Face Amount Covered by Options Purchased1.3% Contracts ($) Value ($) Call Options; U.S. Treasury 10 Year Notes, March 2011 @ $114 (cost $1,375,429) 13,000,000 a Principal Short -Term Investments19.2% Amount ($) Value ($) U.S. Treasury Bills: 0.12%, 2/10/11 2,260,000 2,259,930 0.13%, 3/3/11 2,500,000 2,499,715 0.13%, 3/31/11 1,270,000 1,269,735 0.14%, 3/24/11 2,335,000 d 2,334,531 0.15%, 4/14/11 3,350,000 3,349,096 0.15%, 4/21/11 1,500,000 1,499,556 Total Short-Term Investments (cost $13,212,440) Other Investment19.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $13,065,000) 13,065,000 e Total Investments (cost $70,308,917) % Cash and Receivables (Net) .9 % Net Assets % BR - Bearer Certificate CDI - Chess Depository Interest PC - Participation Certificate PPS - Price Protected Shares REIT - Real Estate Investment Trust RSP - Risparmio (Savings) Shares SDR- Swedish Depository Receipts STRIP - Separate Trading of Registered Interest and Principal of Securities a Non-income producing security. b The valuation of this security has been determined in good faith by management under the direction of the Board of Directors. At January 31, 2011, the value of this security amounted to $4 or less than .01% of net assets. c Investment in real estate investment trust. d Held by a broker as collateral for open financial futures, forward foreign currency exchange contracts, and options positions. e Investment in affiliated money market mutual fund. At January 31, 2011, the aggregate cost of investment securities for income tax purposes was $70,308,917. Net unrealized depreciation on investments was $2,057,754 of which $5,800,572 related to appreciated investment securities and $7,858,326 related to depreciated investment securities. STATEMENT OF FINANCIAL FUTURES January 31, 2011 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 1/31/2011 Financial Futures Long Amsterdam Exchanges Index 32 3,156,610 February 2011 17,966 Australian 10 Year Bond 48 4,956,603 March 2011 58,886 CAC 40 10 Euro 12 659,071 February 2011 611 DAX 1 243,217 March 2011 3,537 Euro-Bond 48 8,143,133 March 2011 (29,641 ) FTSE 100 96 8,969,247 March 2011 6,235 FTSE/MIB Index 6 907,951 March 2011 67,692 Japanese 10 Year Mini Bond 47 8,031,247 March 2011 (19,941 ) S & P 500 E-mini 7 448,840 March 2011 (1,798 ) S&P ASX 200 Index 4 471,182 March 2011 (4,127 ) TOPIX 22 2,440,864 March 2011 23,395 U.S. Treasury 10 Year Notes 71 8,576,578 March 2011 59,854 Financial Futures Short Canadian 10 Year Bond 36 (4,364,269 ) March 2011 4,049 Hang Seng 32 (4,796,665 ) February 2011 74,992 Japanese 10 Year Bond 10 (17,090,199 ) March 2011 (83,473 ) Long Gilt 53 (9,960,421 ) March 2011 110,595 S & P/Toronto Stock Exchange 60 Index 22 (3,421,025 ) March 2011 (81,618 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) At January 31, 2011, the fund held the following forward foreign currency exchange contracts: (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring 3/16/2011 1,507,353 1,471,659 1,494,083 22,424 Australian Dollar, Expiring 3/16/2011 5,575,272 5,407,735 5,526,190 118,455 Australian Dollar, Expiring 3/16/2011 94,500 93,324 93,668 344 Australian Dollar, Expiring 3/16/2011 132,300 130,448 131,135 687 Australian Dollar, Expiring 3/16/2011 75,600 74,719 74,934 215 Australian Dollar, Expiring 3/16/2011 75,600 74,772 74,934 162 Australian Dollar, Expiring 3/16/2011 153,780 150,494 152,426 1,932 Australian Dollar, Expiring 3/16/2011 56,471 55,056 55,974 918 Australian Dollar, Expiring 3/16/2011 64,230 62,992 63,665 673 Australian Dollar, Expiring 3/16/2011 104,519 102,469 103,599 1,130 Australian Dollar, Expiring 3/16/2011 171,250 169,690 169,742 52 Australian Dollar, Expiring 3/16/2011 239,750 237,566 237,639 73 Australian Dollar, Expiring 3/16/2011 274,000 271,797 271,587 (210 ) Australian Dollar, Expiring 3/16/2011 51,359 50,773 50,907 134 Australian Dollar, Expiring 3/16/2011 213,759 211,202 211,877 675 Australian Dollar, Expiring 3/16/2011 40,600 40,129 40,243 114 Australian Dollar, Expiring 3/16/2011 100,282 98,755 99,399 644 Australian Dollar, Expiring 3/16/2011 50,732 50,037 50,285 248 Australian Dollar, Expiring 3/16/2011 39,045 38,533 38,701 168 Australian Dollar, Expiring 3/16/2011 72,393 71,448 71,755 307 Australian Dollar, Expiring 3/16/2011 34,830 34,377 34,523 146 British Pound, Expiring 3/16/2011 27,000 42,403 43,235 832 British Pound, Expiring 3/16/2011 33,750 53,203 54,044 841 British Pound, Expiring 3/16/2011 47,250 74,499 75,662 1,163 British Pound, Expiring 3/16/2011 27,000 42,385 43,236 851 British Pound, Expiring 3/16/2011 365,175 569,285 584,762 15,477 British Pound, Expiring 3/16/2011 152,527 238,307 244,245 5,938 British Pound, Expiring 3/16/2011 248,198 387,352 397,445 10,093 British Pound, Expiring 3/16/2011 134,100 208,354 214,737 6,383 British Pound, Expiring 3/16/2011 1,242,000 1,924,934 1,988,840 63,906 British Pound, Expiring 3/16/2011 653,200 1,005,744 1,045,983 40,239 British Pound, Expiring 3/16/2011 192,657 296,214 308,506 12,292 British Pound, Expiring 3/16/2011 210,539 323,599 337,140 13,541 British Pound, Expiring 3/16/2011 341,564 523,368 546,953 23,585 British Pound, Expiring 3/16/2011 1,003,000 1,554,836 1,606,124 51,288 British Pound, Expiring 3/16/2011 215,600 336,563 345,244 8,681 British Pound, Expiring 3/16/2011 646,800 1,009,463 1,035,734 26,271 British Pound, Expiring 3/16/2011 215,600 335,881 345,245 9,364 British Pound, Expiring 3/16/2011 787,150 1,217,300 1,260,479 43,179 British Pound, Expiring 3/16/2011 562,250 869,500 900,342 30,842 British Pound, Expiring 3/16/2011 899,600 1,394,549 1,440,548 45,999 British Pound, Expiring 3/16/2011 310,610 483,410 497,386 13,976 British Pound, Expiring 3/16/2011 1,146,350 1,783,220 1,835,674 52,454 British Pound, Expiring 3/16/2011 176,320 274,048 282,345 8,297 British Pound, Expiring 3/16/2011 222,720 346,227 356,646 10,419 British Pound, Expiring 3/16/2011 340,343 529,691 544,998 15,307 British Pound, Expiring 3/16/2011 506,287 787,853 810,727 22,874 British Pound, Expiring 3/16/2011 102,120 159,089 163,527 4,438 British Pound, Expiring 3/16/2011 517,500 806,342 828,683 22,341 British Pound, Expiring 3/16/2011 258,750 402,623 414,342 11,719 British Pound, Expiring 3/16/2011 270,472 424,023 433,112 9,089 British Pound, Expiring 3/16/2011 890,688 1,400,362 1,426,277 25,915 British Pound, Expiring 3/16/2011 127,600 201,142 204,328 3,186 British Pound, Expiring 3/16/2011 306,240 483,109 490,388 7,279 British Pound, Expiring 3/16/2011 246,402 389,726 394,568 4,842 British Pound, Expiring 3/16/2011 115,596 182,672 185,106 2,434 British Pound, Expiring 3/16/2011 59,202 93,613 94,801 1,188 British Pound, Expiring 3/16/2011 46,800 73,970 74,942 972 Canadian Dollar, Expiring 3/16/2011 3,164,837 3,122,160 3,157,787 35,627 Canadian Dollar, Expiring 3/16/2011 3,164,837 3,123,914 3,157,787 33,873 Canadian Dollar, Expiring 3/16/2011 167,000 164,753 166,628 1,875 Canadian Dollar, Expiring 3/16/2011 233,800 230,923 233,279 2,356 Canadian Dollar, Expiring 3/16/2011 133,600 131,661 133,303 1,642 Canadian Dollar, Expiring 3/16/2011 133,600 131,752 133,302 1,550 Canadian Dollar, Expiring 3/16/2011 91,000 90,263 90,797 534 Canadian Dollar, Expiring 3/16/2011 91,000 90,254 90,797 543 Canadian Dollar, Expiring 3/16/2011 159,250 157,412 158,895 1,483 Canadian Dollar, Expiring 3/16/2011 113,750 112,773 113,496 723 Canadian Dollar, Expiring 3/16/2011 22,337 22,270 22,287 17 Canadian Dollar, Expiring 3/16/2011 13,728 13,684 13,697 13 Canadian Dollar, Expiring 3/16/2011 32,866 32,709 32,793 84 Canadian Dollar, Expiring 3/16/2011 12,069 11,997 12,042 45 Canadian Dollar, Expiring 3/16/2011 872,000 854,743 870,058 15,315 Canadian Dollar, Expiring 3/16/2011 54,240 54,614 54,119 (495 ) Canadian Dollar, Expiring 3/16/2011 279,176 280,802 278,554 (2,248 ) Canadian Dollar, Expiring 3/16/2011 42,940 43,099 42,844 (255 ) Canadian Dollar, Expiring 3/16/2011 75,644 76,167 75,475 (692 ) Euro, Expiring 3/16/2011 355,876 471,657 486,981 15,324 Euro, Expiring 3/16/2011 73,000 95,995 99,893 3,898 Euro, Expiring 3/16/2011 304,359 393,728 416,485 22,757 Euro, Expiring 3/16/2011 204,600 264,850 279,974 15,124 Euro, Expiring 3/16/2011 61,391 79,499 84,007 4,508 Euro, Expiring 3/16/2011 311,100 402,619 425,709 23,090 Euro, Expiring 3/16/2011 155,550 201,109 212,855 11,746 Euro, Expiring 3/16/2011 497,849 663,578 681,256 17,678 Euro, Expiring 3/16/2011 314,860 420,520 430,854 10,334 Euro, Expiring 3/16/2011 768,767 1,025,954 1,051,980 26,026 Euro, Expiring 3/16/2011 982,524 1,312,391 1,344,486 32,095 Euro, Expiring 3/16/2011 577,239 786,233 789,894 3,661 Euro, Expiring 3/16/2011 233,700 319,363 319,795 432 Euro, Expiring 3/16/2011 1,230,430 1,680,660 1,683,720 3,060 Euro, Expiring 3/16/2011 295,631 403,493 404,541 1,048 Euro, Expiring 3/16/2011 495,735 680,310 678,364 (1,946 ) Euro, Expiring 3/16/2011 707,390 970,601 967,992 (2,609 ) Euro, Expiring 3/16/2011 340,340 467,215 465,721 (1,494 ) Euro, Expiring 3/16/2011 381,535 522,848 522,092 (756 ) Japanese Yen, Expiring 3/16/2011 68,768,400 821,115 838,077 16,962 Japanese Yen, Expiring 3/16/2011 160,063,821 1,906,382 1,950,690 44,308 Japanese Yen, Expiring 3/16/2011 160,063,820 1,906,611 1,950,690 44,079 Japanese Yen, Expiring 3/16/2011 12,135,600 144,962 147,896 2,934 Japanese Yen, Expiring 3/16/2011 8,391,978 99,723 102,273 2,550 Japanese Yen, Expiring 3/16/2011 22,852,652 272,223 278,504 6,281 Japanese Yen, Expiring 3/16/2011 9,545,093 113,825 116,326 2,501 Japanese Yen, Expiring 3/16/2011 15,532,277 185,080 189,291 4,211 Japanese Yen, Expiring 3/16/2011 14,202,000 170,619 173,079 2,460 Japanese Yen, Expiring 3/16/2011 22,723,200 273,168 276,927 3,759 Japanese Yen, Expiring 3/16/2011 19,882,800 238,867 242,311 3,444 Japanese Yen, Expiring 3/16/2011 258,262 3,110 3,147 37 Japanese Yen, Expiring 3/16/2011 292,416 3,527 3,564 37 Japanese Yen, Expiring 3/16/2011 850,482 10,257 10,365 108 Japanese Yen, Expiring 3/16/2011 121,840 1,470 1,485 15 Japanese Yen, Expiring 3/16/2011 7,224,668 88,032 88,047 15 Japanese Yen, Expiring 3/16/2011 5,711,200 69,495 69,602 107 Japanese Yen, Expiring 3/16/2011 14,106,664 171,263 171,917 654 Japanese Yen, Expiring 3/16/2011 30,069,468 365,185 366,455 1,270 New Zealand Dollar, Expiring 3/16/2011 1,414,050 1,051,417 1,087,592 36,175 New Zealand Dollar, Expiring 3/16/2011 83,142 61,015 63,947 2,932 New Zealand Dollar, Expiring 3/16/2011 226,409 166,904 174,138 7,234 New Zealand Dollar, Expiring 3/16/2011 94,566 69,907 72,734 2,827 New Zealand Dollar, Expiring 3/16/2011 153,883 113,727 118,356 4,629 New Zealand Dollar, Expiring 3/16/2011 62,573 47,397 48,127 730 New Zealand Dollar, Expiring 3/16/2011 70,848 53,772 54,491 719 New Zealand Dollar, Expiring 3/16/2011 29,520 22,417 22,705 288 New Zealand Dollar, Expiring 3/16/2011 206,059 156,162 158,487 2,325 New Zealand Dollar, Expiring 3/16/2011 212,914 162,042 163,759 1,717 New Zealand Dollar, Expiring 3/16/2011 109,043 83,127 83,868 741 New Zealand Dollar, Expiring 3/16/2011 453,843 346,200 349,065 2,865 New Zealand Dollar, Expiring 3/16/2011 86,200 65,759 66,299 540 New Zealand Dollar, Expiring 3/16/2011 76,803 59,177 59,072 (105 ) New Zealand Dollar, Expiring 3/16/2011 53,822 41,430 41,396 (34 ) New Zealand Dollar, Expiring 3/16/2011 36,952 28,492 28,421 (71 ) New Zealand Dollar, Expiring 3/16/2011 41,423 31,938 31,860 (78 ) Norwegian Krone, Expiring 3/16/2011 566,800 96,059 97,924 1,865 Norwegian Krone, Expiring 3/16/2011 566,800 95,897 97,924 2,027 Norwegian Krone, Expiring 3/16/2011 708,500 119,586 122,405 2,819 Norwegian Krone, Expiring 3/16/2011 991,900 167,115 171,367 4,252 Norwegian Krone, Expiring 3/16/2011 89,265 14,906 15,422 516 Norwegian Krone, Expiring 3/16/2011 37,285 6,229 6,441 212 Norwegian Krone, Expiring 3/16/2011 32,780 5,470 5,663 193 Norwegian Krone, Expiring 3/16/2011 60,670 10,145 10,482 337 Norwegian Krone, Expiring 3/16/2011 1,487,000 248,247 256,904 8,657 Norwegian Krone, Expiring 3/16/2011 1,043,500 175,955 180,282 4,327 Norwegian Krone, Expiring 3/16/2011 1,460,900 246,337 252,395 6,058 Norwegian Krone, Expiring 3/16/2011 1,669,600 282,079 288,451 6,372 Norwegian Krone, Expiring 3/16/2011 197,040 32,830 34,042 1,212 Norwegian Krone, Expiring 3/16/2011 1,014,174 169,236 175,216 5,980 Norwegian Krone, Expiring 3/16/2011 274,796 45,948 47,476 1,528 Norwegian Krone, Expiring 3/16/2011 155,990 25,995 26,950 955 Swedish Krona, Expiring 3/16/2011 5,850,162 851,131 905,473 54,342 Swedish Krona, Expiring 3/16/2011 2,383,400 342,138 368,896 26,758 Swedish Krona, Expiring 3/16/2011 2,383,400 343,049 368,897 25,848 Swedish Krona, Expiring 3/16/2011 9,281,647 1,344,439 1,436,589 92,150 Swedish Krona, Expiring 3/16/2011 9,281,647 1,346,005 1,436,589 90,584 Swedish Krona, Expiring 3/16/2011 4,170,950 601,261 645,569 44,308 Swedish Krona, Expiring 3/16/2011 2,979,250 428,799 461,121 32,322 Swedish Krona, Expiring 3/16/2011 806,800 118,368 124,874 6,506 Swedish Krona, Expiring 3/16/2011 806,800 118,244 124,875 6,631 Swedish Krona, Expiring 3/16/2011 1,411,900 206,357 218,530 12,173 Swedish Krona, Expiring 3/16/2011 1,008,500 147,502 156,093 8,591 Swedish Krona, Expiring 3/16/2011 2,587,468 377,720 400,481 22,761 Swedish Krona, Expiring 3/16/2011 1,758,626 257,200 272,196 14,996 Swedish Krona, Expiring 3/16/2011 1,080,733 158,067 167,273 9,206 Swedish Krona, Expiring 3/16/2011 950,173 138,380 147,065 8,685 Swedish Krona, Expiring 3/16/2011 4,898,000 717,267 758,100 40,833 Swedish Krona, Expiring 3/16/2011 491,250 72,532 76,035 3,503 Swedish Krona, Expiring 3/16/2011 687,750 101,544 106,448 4,904 Swedish Krona, Expiring 3/16/2011 786,000 115,963 121,655 5,692 Swedish Krona, Expiring 3/16/2011 252,203 36,482 39,035 2,553 Swedish Krona, Expiring 3/16/2011 930,792 134,473 144,066 9,593 Swedish Krona, Expiring 3/16/2011 143,165 20,659 22,159 1,500 Swedish Krona, Expiring 3/16/2011 13,891 2,004 2,150 146 Swedish Krona, Expiring 3/16/2011 166,949 24,026 25,840 1,814 Swedish Krona, Expiring 3/16/2011 405,417 60,000 62,749 2,749 Swedish Krona, Expiring 3/16/2011 123,111 18,217 19,055 838 Swedish Krona, Expiring 3/16/2011 139,392 20,601 21,575 974 Swedish Krona, Expiring 3/16/2011 58,080 8,588 8,989 401 Swedish Krona, Expiring 3/16/2011 87,558 13,590 13,552 (38 ) Swedish Krona, Expiring 3/16/2011 124,942 19,395 19,338 (57 ) Swedish Krona, Expiring 3/16/2011 67,388 10,463 10,430 (33 ) Swedish Krona, Expiring 3/16/2011 60,112 9,332 9,304 (28 ) Swiss Franc, Expiring 3/16/2011 146,312 148,279 155,058 6,779 Swiss Franc, Expiring 3/16/2011 79,288 80,203 84,027 3,824 Swiss Franc, Expiring 3/16/2011 394,800 400,020 418,400 18,380 Swiss Franc, Expiring 3/16/2011 282,000 285,336 298,857 13,521 Swiss Franc, Expiring 3/16/2011 225,600 228,409 239,086 10,677 Swiss Franc, Expiring 3/16/2011 704,431 715,013 746,540 31,527 Swiss Franc, Expiring 3/16/2011 167,800 174,695 177,831 3,136 Swiss Franc, Expiring 3/16/2011 209,750 218,194 222,288 4,094 Swiss Franc, Expiring 3/16/2011 293,650 305,440 311,203 5,763 Swiss Franc, Expiring 3/16/2011 167,800 174,461 177,831 3,370 Swiss Franc, Expiring 3/16/2011 342,000 358,040 362,444 4,404 Swiss Franc, Expiring 3/16/2011 65,654 68,808 69,579 771 Swiss Franc, Expiring 3/16/2011 367,346 384,993 389,305 4,312 Swiss Franc, Expiring 3/16/2011 379,800 402,360 402,503 143 Swiss Franc, Expiring 3/16/2011 379,800 400,641 402,503 1,862 Swiss Franc, Expiring 3/16/2011 1,139,400 1,205,797 1,207,511 1,714 Swiss Franc, Expiring 3/16/2011 695,450 720,108 737,023 16,915 Swiss Franc, Expiring 3/16/2011 496,750 514,363 526,445 12,082 Swiss Franc, Expiring 3/16/2011 794,800 823,144 842,311 19,167 Swiss Franc, Expiring 3/16/2011 116,498 119,952 123,462 3,510 Swiss Franc, Expiring 3/16/2011 383,638 395,436 406,571 11,135 Swiss Franc, Expiring 3/16/2011 54,960 56,888 58,245 1,357 Swiss Franc, Expiring 3/16/2011 131,904 136,561 139,789 3,228 Sales: Proceeds ($) Australian Dollar, Expiring 3/16/2011 139,050 134,660 137,826 (3,166 ) Australian Dollar, Expiring 3/16/2011 787,950 762,050 781,013 (18,963 ) Australian Dollar, Expiring 3/16/2011 563,000 556,171 558,044 (1,873 ) Australian Dollar, Expiring 3/16/2011 126,185 124,878 125,074 (196 ) Australian Dollar, Expiring 3/16/2011 465,705 459,817 461,605 (1,788 ) Australian Dollar, Expiring 3/16/2011 71,630 70,599 70,999 (400 ) Australian Dollar, Expiring 3/16/2011 90,480 89,444 89,683 (239 ) Australian Dollar, Expiring 3/16/2011 105,306 103,718 104,379 (661 ) Australian Dollar, Expiring 3/16/2011 346,782 341,922 343,729 (1,807 ) Australian Dollar, Expiring 3/16/2011 49,680 49,117 49,243 (126 ) Australian Dollar, Expiring 3/16/2011 119,232 117,725 118,182 (457 ) British Pound, Expiring 3/16/2011 3,416,796 5,351,523 5,471,385 (119,862 ) British Pound, Expiring 3/16/2011 1,990,866 3,144,722 3,188,014 (43,292 ) British Pound, Expiring 3/16/2011 2,564,890 4,047,268 4,107,211 (59,943 ) British Pound, Expiring 3/16/2011 7,200 11,388 11,530 (142 ) British Pound, Expiring 3/16/2011 7,200 11,379 11,529 (150 ) British Pound, Expiring 3/16/2011 9,000 14,185 14,412 (227 ) British Pound, Expiring 3/16/2011 12,600 19,831 20,176 (345 ) British Pound, Expiring 3/16/2011 182,020 288,690 291,472 (2,782 ) British Pound, Expiring 3/16/2011 58,330 92,587 93,405 (818 ) British Pound, Expiring 3/16/2011 234,650 371,779 375,750 (3,971 ) British Pound, Expiring 3/16/2011 103,782 165,367 166,188 (821 ) British Pound, Expiring 3/16/2011 79,874 127,179 127,904 (725 ) British Pound, Expiring 3/16/2011 148,093 235,814 237,144 (1,330 ) British Pound, Expiring 3/16/2011 71,251 113,436 114,096 (660 ) Canadian Dollar, Expiring 3/16/2011 83,500 83,727 83,314 413 Canadian Dollar, Expiring 3/16/2011 133,600 133,859 133,302 557 Canadian Dollar, Expiring 3/16/2011 116,900 117,218 116,639 579 Canadian Dollar, Expiring 3/16/2011 65,088 65,747 64,943 804 Canadian Dollar, Expiring 3/16/2011 27,120 27,408 27,059 349 Canadian Dollar, Expiring 3/16/2011 57,485 58,144 57,357 787 Canadian Dollar, Expiring 3/16/2011 189,307 191,308 188,885 2,423 Canadian Dollar, Expiring 3/16/2011 371,488 371,330 370,660 670 Canadian Dollar, Expiring 3/16/2011 150,400 150,445 150,065 380 Canadian Dollar, Expiring 3/16/2011 2,109,000 2,113,176 2,104,302 8,874 Canadian Dollar, Expiring 3/16/2011 791,856 793,360 790,092 3,268 Canadian Dollar, Expiring 3/16/2011 190,256 190,231 189,832 399 Canadian Dollar, Expiring 3/16/2011 19,621 19,733 19,577 156 Canadian Dollar, Expiring 3/16/2011 17,504 17,599 17,465 134 Canadian Dollar, Expiring 3/16/2011 25,494 25,640 25,437 203 Canadian Dollar, Expiring 3/16/2011 36,381 36,593 36,300 293 Euro, Expiring 3/16/2011 362,200 477,634 495,634 (18,000 ) Euro, Expiring 3/16/2011 452,750 597,587 619,543 (21,956 ) Euro, Expiring 3/16/2011 633,850 837,823 867,360 (29,537 ) Euro, Expiring 3/16/2011 362,200 478,426 495,634 (17,208 ) Euro, Expiring 3/16/2011 341,400 458,497 467,172 (8,675 ) Euro, Expiring 3/16/2011 597,450 799,151 817,550 (18,399 ) Euro, Expiring 3/16/2011 426,750 570,974 583,964 (12,990 ) Euro, Expiring 3/16/2011 341,400 458,521 467,172 (8,651 ) Euro, Expiring 3/16/2011 895,491 1,188,231 1,225,390 (37,159 ) Euro, Expiring 3/16/2011 374,028 498,441 511,820 (13,379 ) Euro, Expiring 3/16/2011 328,843 434,816 449,989 (15,173 ) Euro, Expiring 3/16/2011 608,638 810,527 832,860 (22,333 ) Euro, Expiring 3/16/2011 770,040 1,012,336 1,053,722 (41,386 ) Euro, Expiring 3/16/2011 56,967 75,273 77,954 (2,681 ) Euro, Expiring 3/16/2011 314,722 415,854 430,665 (14,811 ) Euro, Expiring 3/16/2011 393,403 515,248 538,333 (23,085 ) Euro, Expiring 3/16/2011 223,234 292,751 305,473 (12,722 ) Euro, Expiring 3/16/2011 243,034 318,786 332,568 (13,782 ) Euro, Expiring 3/16/2011 1,129,000 1,492,741 1,544,923 (52,182 ) Euro, Expiring 3/16/2011 1,207,200 1,614,600 1,651,932 (37,332 ) Euro, Expiring 3/16/2011 402,400 535,200 550,644 (15,444 ) Euro, Expiring 3/16/2011 402,400 539,085 550,644 (11,559 ) Euro, Expiring 3/16/2011 635,000 834,187 868,934 (34,747 ) Euro, Expiring 3/16/2011 889,000 1,167,861 1,216,507 (48,646 ) Euro, Expiring 3/16/2011 1,016,000 1,335,816 1,390,294 (54,478 ) Euro, Expiring 3/16/2011 74,138 96,177 101,450 (5,273 ) Euro, Expiring 3/16/2011 273,617 353,682 374,417 (20,735 ) Euro, Expiring 3/16/2011 42,085 54,323 57,589 (3,266 ) Euro, Expiring 3/16/2011 53,160 68,609 72,744 (4,135 ) Euro, Expiring 3/16/2011 86,144 112,340 117,879 (5,539 ) Euro, Expiring 3/16/2011 97,536 128,005 133,468 (5,463 ) Euro, Expiring 3/16/2011 283,680 370,571 388,188 (17,617 ) Euro, Expiring 3/16/2011 40,640 53,340 55,612 (2,272 ) Japanese Yen, Expiring 3/16/2011 18,050,500 216,319 219,981 (3,662 ) Japanese Yen, Expiring 3/16/2011 25,270,700 302,955 307,972 (5,017 ) Japanese Yen, Expiring 3/16/2011 14,440,400 173,514 175,984 (2,470 ) Japanese Yen, Expiring 3/16/2011 14,440,400 173,867 175,984 (2,117 ) Japanese Yen, Expiring 3/16/2011 43,896,000 525,682 534,959 (9,277 ) Japanese Yen, Expiring 3/16/2011 3,538,800 42,641 43,127 (486 ) Japanese Yen, Expiring 3/16/2011 18,214,352 219,561 221,977 (2,416 ) Japanese Yen, Expiring 3/16/2011 2,801,550 33,800 34,142 (342 ) Japanese Yen, Expiring 3/16/2011 4,935,298 59,448 60,146 (698 ) Japanese Yen, Expiring 3/16/2011 6,493,235 78,350 79,133 (783 ) Japanese Yen, Expiring 3/16/2011 4,997,414 60,373 60,903 (530 ) Japanese Yen, Expiring 3/16/2011 9,265,515 111,774 112,918 (1,144 ) Japanese Yen, Expiring 3/16/2011 4,457,836 53,835 54,327 (492 ) New Zealand Dollar, Expiring 3/16/2011 72,900 54,382 56,070 (1,688 ) New Zealand Dollar, Expiring 3/16/2011 413,100 307,937 317,729 (9,792 ) New Zealand Dollar, Expiring 3/16/2011 156,750 117,194 120,561 (3,367 ) New Zealand Dollar, Expiring 3/16/2011 219,450 163,943 168,786 (4,843 ) New Zealand Dollar, Expiring 3/16/2011 125,400 93,931 96,449 (2,518 ) New Zealand Dollar, Expiring 3/16/2011 125,400 94,042 96,449 (2,407 ) New Zealand Dollar, Expiring 3/16/2011 971,000 718,075 746,828 (28,753 ) New Zealand Dollar, Expiring 3/16/2011 774,000 589,028 595,308 (6,280 ) New Zealand Dollar, Expiring 3/16/2011 258,000 197,203 198,436 (1,233 ) New Zealand Dollar, Expiring 3/16/2011 258,000 196,869 198,436 (1,567 ) New Zealand Dollar, Expiring 3/16/2011 677,250 512,498 520,895 (8,397 ) New Zealand Dollar, Expiring 3/16/2011 483,750 366,070 372,068 (5,998 ) New Zealand Dollar, Expiring 3/16/2011 774,000 584,029 595,308 (11,279 ) New Zealand Dollar, Expiring 3/16/2011 98,760 74,778 75,959 (1,181 ) New Zealand Dollar, Expiring 3/16/2011 78,185 58,945 60,135 (1,190 ) New Zealand Dollar, Expiring 3/16/2011 508,332 383,616 390,967 (7,351 ) New Zealand Dollar, Expiring 3/16/2011 137,733 104,314 105,935 (1,621 ) Norwegian Krone, Expiring 3/16/2011 742,200 122,436 128,227 (5,791 ) Norwegian Krone, Expiring 3/16/2011 18,359,480 3,039,448 3,171,907 (132,459 ) Norwegian Krone, Expiring 3/16/2011 742,200 122,293 128,227 (5,934 ) Norwegian Krone, Expiring 3/16/2011 927,750 152,968 160,284 (7,316 ) Norwegian Krone, Expiring 3/16/2011 1,298,850 214,190 224,398 (10,208 ) Norwegian Krone, Expiring 3/16/2011 7,046,054 1,176,367 1,217,323 (40,956 ) Norwegian Krone, Expiring 3/16/2011 4,736,581 790,251 818,324 (28,073 ) Norwegian Krone, Expiring 3/16/2011 1,421,215 236,759 245,539 (8,780 ) Norwegian Krone, Expiring 3/16/2011 7,202,100 1,202,876 1,244,283 (41,407 ) Norwegian Krone, Expiring 3/16/2011 3,601,050 600,706 622,142 (21,436 ) Norwegian Krone, Expiring 3/16/2011 275,728 46,542 47,637 (1,095 ) Norwegian Krone, Expiring 3/16/2011 908,000 153,422 156,872 (3,450 ) Norwegian Krone, Expiring 3/16/2011 130,080 21,950 22,474 (524 ) Norwegian Krone, Expiring 3/16/2011 312,192 52,675 53,936 (1,261 ) Norwegian Krone, Expiring 3/16/2011 2,954,718 510,963 510,477 486 Norwegian Krone, Expiring 3/16/2011 709,918 122,516 122,650 (134 ) Norwegian Krone, Expiring 3/16/2011 1,386,164 239,259 239,483 (224 ) Norwegian Krone, Expiring 3/16/2011 561,200 97,035 96,957 78 Norwegian Krone, Expiring 3/16/2011 833,125 143,636 143,936 (300 ) Norwegian Krone, Expiring 3/16/2011 264,200 45,521 45,645 (124 ) Norwegian Krone, Expiring 3/16/2011 235,675 40,613 40,716 (103 ) Swedish Krona, Expiring 3/16/2011 2,180,024 325,071 337,419 (12,348 ) Swedish Krona, Expiring 3/16/2011 2,810,366 417,217 434,981 (17,764 ) Swedish Krona, Expiring 3/16/2011 698,610 104,353 108,129 (3,776 ) Swedish Krona, Expiring 3/16/2011 2,031,237 310,136 314,390 (4,254 ) Swedish Krona, Expiring 3/16/2011 488,037 74,251 75,537 (1,286 ) Swedish Krona, Expiring 3/16/2011 952,926 145,027 147,492 (2,465 ) Swedish Krona, Expiring 3/16/2011 385,800 58,876 59,713 (837 ) Swiss Franc, Expiring 3/16/2011 195,637 202,426 207,332 (4,906 ) Swiss Franc, Expiring 3/16/2011 222,519 231,749 235,820 (4,071 ) Swiss Franc, Expiring 3/16/2011 532,750 553,665 564,597 (10,932 ) Swiss Franc, Expiring 3/16/2011 362,094 376,938 383,739 (6,801 ) Swiss Franc, Expiring 3/16/2011 57,904 60,039 61,365 (1,326 ) Swiss Franc, Expiring 3/16/2011 32,870 34,049 34,835 (786 ) Swiss Franc, Expiring 3/16/2011 213,706 221,598 226,481 (4,883 ) Swiss Franc, Expiring 3/16/2011 41,520 42,972 44,002 (1,030 ) Swiss Franc, Expiring 3/16/2011 486,486 515,972 515,567 405 Swiss Franc, Expiring 3/16/2011 228,228 241,227 241,871 (644 ) Swiss Franc, Expiring 3/16/2011 116,886 123,919 123,873 46 Swiss Franc, Expiring 3/16/2011 92,400 98,085 97,924 161 Swiss Franc, Expiring 3/16/2011 207,565 219,551 219,973 (422 ) Swiss Franc, Expiring 3/16/2011 296,185 313,072 313,890 (818 ) Swiss Franc, Expiring 3/16/2011 142,501 150,707 151,019 (312 ) Swiss Franc, Expiring 3/16/2011 159,749 169,052 169,299 (247 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2011 in valuing the fund's investments: The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. U.S. Treasury Bills are valued by an independent pricing service approved by the Board of Directors. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills), financial futures, options and forward foreign currency exchange contracts (“forward contracts”) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the Board of Directors, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Directors. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S. Treasury Bills, are carried at amortized cost, which approximates value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are priced at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate. The provisions of ASC Topic 815 “Derivatives and Hedging” require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as “hedges” and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a fund’s investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. One risk of holding a put or a call option is that if the option is not sold or exercised prior to its expiration, it becomes worthless. However, this risk is limited to the premium paid by the fund. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Global Real Return Fund January 31, 2011 (Unaudited) Common Stocks68.1% Shares Value ($) Australia2.6% Newcrest Mining 3,960 Brazil2.1% Petroleo Brasileiro (Preferred), ADR 2,181 72,518 Tele Norte Leste Participacoes, ADR 3,100 49,042 Canada3.0% Barrick Gold 1,960 93,120 Yamana Gold 6,750 75,970 France.9% Thales 1,400 Germany4.0% Bayer 1,685 124,256 Deutsche Telekom 7,513 100,169 Hong Kong.7% China Mobile 4,000 Italy1.3% ENI 3,011 Japan2.4% INPEX 13 83,309 Nomura Holdings 8,900 54,107 Netherlands3.0% Koninklijke KPN 3,480 54,865 Reed Elsevier 4,000 52,093 Royal Dutch Shell, Cl. A 1,856 65,498 Norway1.4% Statoil 3,174 Peru1.0% Cia de Minas Buenaventura, ADR 1,390 Poland1.1% Telekomunikacja Polska 10,475 South Africa2.0% MTN Group 6,570 South Korea.3% LG Uplus 3,450 Sweden1.4% TeliaSonera 9,400 Switzerland7.2% Actelion 690 a 37,314 Novartis 1,695 94,356 Roche Holding 880 133,864 Syngenta 215 69,260 Zurich Financial Services 260 71,032 Thailand1.0% Advanced Info Service 22,000 Turkey.5% Turkcell Iletisim Hizmet, ADR 1,850 United Kingdom13.8% BAE Systems 8,350 45,744 BP 7,475 58,055 British American Tobacco 1,450 53,538 Cable & Wireless Communications 54,064 40,045 Centrica 10,750 55,086 GlaxoSmithKline 4,875 88,125 RSA Insurance Group 25,115 54,673 RWC Global Convertibles Fund 95 a 111,974 Scottish & Southern Energy 4,071 75,580 Smith & Nephew 6,060 67,368 Tesco 8,364 53,953 Vodafone Group 27,256 76,558 United States18.4% Coca-Cola 925 58,136 iShares Nasdaq Biotechnology Index Fund 490 45,923 Kroger 3,731 79,843 Medtronic 1,382 52,958 Merck & Co. 2,136 70,851 Newmont Mining 869 47,856 PDL BioPharma 8,000 39,520 Pfizer 3,962 72,188 PowerShares DB Agriculture Fund 3,377 a 115,797 PowerShares DB Gold Fund 4,270 a 200,092 Reynolds American 1,800 57,258 Sprint Nextel 17,864 a 80,745 Wal-Mart Stores 1,023 57,360 Wisconsin Energy 1,000 60,290 Total Common Stocks (cost $3,427,173) Coupon Maturity Principal Bonds And Notes20.8% Rate (%) Date Amount ($) b Value ($) Germany1.4% Fresenius Finance Jersey, Sr. Unscd. Bonds, Ser. FME EUR 5.63 8/14/11 50,000 Netherlands1.2% Cable & Wireless International Finance, Gtd. Bonds GBP 8.63 3/25/19 40,000 Norway4.6% Norwegian Government, Bonds, Ser. 474 NOK 3.75 5/25/21 735,000 126,663 Norwegian Government, Bonds, Ser. 473 NOK 4.50 5/22/19 731,000 134,510 Spain1.3% Campofrio Food, Gtd. Notes EUR 8.25 10/31/16 50,000 United Kingdom5.9% BP Capital Markets, Gtd. Notes 5.25 11/7/13 112,000 122,784 Bupa Finance, Sr. Unscd. Notes GBP 7.50 7/4/16 50,000 87,880 Co-Operative Bank, Sub. Notes GBP 5.63 11/16/21 50,000 c 71,280 Prudential, Jr. Sub. Notes 11.75 12/29/49 44,000 c 51,621 United States5.9% Altria Group, Gtd. Notes 10.20 2/6/39 36,000 49,014 Cemex Finance, Sr. Scd. Bonds 9.50 12/14/16 100,000 104,190 Clearwire Communications, Sr. Scd. Notes 12.00 12/1/15 6,000 6,570 Clearwire Communications, Sr. Scd. Notes, 12.00 12/1/15 14,000 15,330 Nextel Communications, Gtd. Notes, Ser. D 7.38 8/1/15 50,000 50,625 U.S. Treasury Inflation Protected Securities 1.88 7/15/13 30,975 d 33,281 U.S. Treasury Inflation Protected Securities 2.50 1/15/29 70,114 d 77,750 Venezuela.5% Petroleos De Venezuela, Sr. Unscd. Bonds, Ser. 2011 0.00 7/10/11 20,000 e 19,400 Petroleos De Venezuela, Gtd. Notes 8.00 11/17/13 11,250 f 9,450 Total Bonds And Notes (cost $1,094,515) Face Amount Covered by Options Purchased.3% Contracts ($) Value ($) Call Options.0% U.S. Treasury 30 Year Bonds, March 2011 @ $134 200,000 a 31 U.S. Treasury 30 Year Bonds, March 2011 @ $126 300,000 a 375 Put Options.3% Australian Dollar, March 2011 @ $96.50 400,000 a 2,360 Euro, March 2011 @ $126 25,000,000 a 275 Number of Contracts Value ($) CBOE SPX Volatility Index, February 2011 @ $25 7 a 4,410 S&P 500 Index, March 2011 @ $122 6 a 7,740 Total Options (cost $26,498) Other Investment9.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $539,000) 539,000 g Total Investments (cost $5,087,186) % Cash and Receivables (Net) % Net Assets % ADR - American Depository Receipts a Non-income producing security. b Principal amount stated in U.S. Dollars unless otherwise noted. EUREuro GBP British Pound NOKNorwegian Krone c Variable rate securityinterest rate subject to periodic change. d Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. e Security issued with a zero coupon. Income is recognized through the accretion of discount. f The valuation of this security has been determined in good faith by management under the direction of the Board of Directors. At January 31, 2011, the value of this security amounted to $ 9,450 or .2 % of net assets. g Investment in affiliated money market mutual fund. At January 31, 2011, the aggregate cost of investment securities for income tax purposes was $5,087,186. Net unrealized appreciation on investments was $495,822 of which $537,192 related to appreciated investment securities and $41,370 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) Corporate Bonds 14.3 Telecommunications 13.4 Health Care 11.6 Materials 10.8 Money Market Investment 9.5 Consumer Discretionary 7.2 Exchange Traded Funds 6.4 Energy 6.3 Financials 5.2 Foreign/Governmental 4.6 Utilities 3.4 U.S. Government Securities 1.9 Consumer Staples 2.0 Industrial 1.7 Options Purchased .3 † Based on net assets. STATEMENT OF OPTIONS WRITTEN 1/31/2011 (Unaudited) Number of Contracts Value ($) Call Options: S&P 500 Index, March 2011 @ $132.5 4 a (3,748 ) S&P 500 Index, March 2011 @ $134 6 a (3,288 ) (premiums received $7,519) ) a Non-income producing security. At January 31, 2011, the fund held the following forward foreign currency exchange contracts: (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation)($) Purchases: Canadian Dollar, Expiring 3/15/2011 82,998 80,000 82,815 2,815 China Renminbi, Expiring 7/15/2011 1,793,000 275,329 272,015 (3,314 ) Euro, Expiring 3/15/2011 61,000 83,109 83,473 364 Euro, Expiring 3/15/2011 38,000 52,123 52,000 (123 ) Euro, Expiring 3/15/2011 11,000 14,486 15,052 566 Hong Kong Dollar, Expiring 2/1/2011 116,068 14,900 14,886 (14 ) Japanese Yen, Expiring 2/1/2011 976,584 11,782 11,898 116 Norwegian Krone, Expiring 2/15/2011 518,000 84,184 89,627 5,443 Singapore Dollar, Expiring 3/15/2011 106,102 80,000 82,942 2,942 Swiss Franc, Expiring 4/15/2011 166,000 169,073 175,976 6,903 Sales: Proceeds ($) Australian Dollar, Expiring 6/15/2011 276,000 265,425 270,437 (5,012 ) British Pound, Expiring 2/1/2011 9,803 15,570 15,702 (132 ) British Pound, Expiring 5/13/2011 540,000 872,396 864,241 8,155 British Pound, Expiring 5/13/2011 46,000 70,744 73,620 (2,876 ) Euro, Expiring 3/15/2011 566,000 719,879 774,524 (54,645 ) Japanese Yen, Expiring 4/15/2011 2,909,000 35,355 35,462 (107 ) Japanese Yen, Expiring 4/15/2011 5,244,000 62,360 63,926 (1,566 ) Norwegian Krone, Expiring 2/15/2011 1,789,000 296,866 309,541 (12,675 ) South African Rand, Expiring 6/15/2011 721,000 101,672 98,258 3,414 South Korean Won, Expiring 7/15/2011 27,391,000 24,197 24,179 18 Swiss Franc, Expiring 4/15/2011 293,000 306,234 310,608 (4,374 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2011 in valuing the fund's investments: + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-thecounter are valued at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate. Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills), are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other debt securities are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the Board of Directors, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Directors. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S. Treasury Bills, are carried at amortized cost, which approximates value. The provisions of ASC Topic 815 “Derivatives and Hedging” require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as “hedges” and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a fund’s investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. One risk of holding a put or a call option is that if the option is not sold or exercised prior to its expiration, it becomes worthless. However, this risk is limited to the premium paid by the fund. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Global Absolute Return Fund January 31, 2011 (Unaudited) Principal Short -Term Investments76.9% Amount ($) Value ($) U.S. Treasury Bills: 0.12%, 2/10/11 3,290,000 3,289,900 0.13%, 2/3/11 400,000 399,997 0.13%, 2/17/11 1,400,000 1,399,918 0.13%, 3/24/11 525,000 a 524,895 0.14%, 3/17/11 2,100,000 2,099,641 0.15%, 4/14/11 1,638,000 1,637,558 0.15%, 4/21/11 1,830,000 1,829,458 0.16%, 2/24/11 660,000 659,933 Total Short-Term Investments (cost $11,841,209) Face Amount Covered by Options Purchased6.5% Contracts ($) Value ($) Call Options U.S. Treasury 10 Year Notes March 2011 @ $114 5,400,000 b Put Options Euro Bond, March 2011 @ $144 23,000 b Total Options (cost $1,034,434) Other Investment18.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,818,000) 2,818,000 c Total Investments (cost $15,693,643) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Held by a broker as collateral for open financial futures positions. b Non-income producing security. c Investment in affiliated money market mutual fund. At January 31, 2011, the aggregate cost of investment securities for income tax purposes was $15,693,643. Net unrealized depreciation on investments was $27,605 of which $119,611 related to appreciated investment securities and $147,216 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) Short-Term/Money Market Investments 95.2 Options Purchased 6.5 † Based on net assets. At January 31, 2011, the fund held the following forward foreign currency exchange contracts: (Unaudited) Unrealized Forward Foreign Currency Foreign Appreciation Exchange Contracts Currency Amount Cost ($) Value ($) (Depreciation)($) Purchases: Australian Dollar, Expiring 3/16/2011 257,346 251,252 255,080 3,828 Australian Dollar, Expiring 3/16/2011 1,405,615 1,363,376 1,393,240 29,864 Australian Dollar, Expiring 3/16/2011 28,757 28,036 28,504 468 Australian Dollar, Expiring 3/16/2011 164,243 160,734 162,797 2,063 Australian Dollar, Expiring 3/16/2011 20,650 20,462 20,468 6 Australian Dollar, Expiring 3/16/2011 14,750 14,615 14,620 5 Australian Dollar, Expiring 3/16/2011 23,600 23,410 23,392 (18 ) Australian Dollar, Expiring 3/16/2011 18,799 18,541 18,633 92 Australian Dollar, Expiring 3/16/2011 41,294 40,753 40,930 177 Australian Dollar, Expiring 3/16/2011 12,907 12,739 12,793 54 British Pound, Expiring 3/16/2011 115,392 179,285 185,644 6,359 British Pound, Expiring 3/16/2011 65,280 101,480 104,534 3,054 British Pound, Expiring 3/16/2011 375,381 583,441 601,105 17,664 British Pound, Expiring 3/16/2011 680,400 1,072,684 1,089,538 16,854 British Pound, Expiring 3/16/2011 213,840 337,343 342,426 5,083 British Pound, Expiring 3/16/2011 77,760 122,577 124,519 1,942 Canadian Dollar, Expiring 3/16/2011 383,613 378,652 382,758 4,106 Canadian Dollar, Expiring 3/16/2011 528,167 521,044 526,990 5,946 Canadian Dollar, Expiring 3/16/2011 116,800 115,797 116,540 743 Canadian Dollar, Expiring 3/16/2011 29,200 28,964 29,135 171 Canadian Dollar, Expiring 3/16/2011 51,060 50,816 50,946 130 Canadian Dollar, Expiring 3/16/2011 8,940 8,887 8,920 33 Canadian Dollar, Expiring 3/16/2011 265,000 259,756 264,410 4,654 Canadian Dollar, Expiring 3/16/2011 170,720 171,354 170,340 (1,014 ) Canadian Dollar, Expiring 3/16/2011 23,280 23,441 23,228 (213 ) Canadian Dollar, Expiring 3/16/2011 8,840 8,888 8,820 (68 ) Canadian Dollar, Expiring 3/16/2011 28,284 28,446 28,221 (225 ) Canadian Dollar, Expiring 3/16/2011 12,876 12,949 12,847 (102 ) Euro, Expiring 3/16/2011 543,374 742,548 743,553 1,005 Euro, Expiring 3/16/2011 274,363 374,756 375,438 682 Euro, Expiring 3/16/2011 74,939 102,841 102,547 (294 ) Euro, Expiring 3/16/2011 51,449 70,629 70,403 (226 ) Japanese Yen, Expiring 3/16/2011 24,039,920 286,353 292,973 6,620 Japanese Yen, Expiring 3/16/2011 2,379,083 28,271 28,994 723 Japanese Yen, Expiring 3/16/2011 10,510,579 125,203 128,092 2,889 Japanese Yen, Expiring 3/16/2011 4,692,750 56,377 57,190 813 Japanese Yen, Expiring 3/16/2011 7,508,400 90,263 91,505 1,242 Japanese Yen, Expiring 3/16/2011 6,569,850 78,928 80,066 1,138 Japanese Yen, Expiring 3/16/2011 304,040 3,667 3,705 38 Japanese Yen, Expiring 3/16/2011 110,560 1,334 1,347 13 Japanese Yen, Expiring 3/16/2011 967,400 11,669 11,790 121 Swiss Franc, Expiring 3/16/2011 652,030 661,825 691,007 29,182 Swiss Franc, Expiring 3/16/2011 497,600 526,597 527,345 748 Swiss Franc, Expiring 3/16/2011 149,750 155,060 158,702 3,642 Swiss Franc, Expiring 3/16/2011 209,650 217,083 222,182 5,099 Swiss Franc, Expiring 3/16/2011 6,320 6,542 6,698 156 Swiss Franc, Expiring 3/16/2011 17,380 17,994 18,419 425 Swiss Franc, Expiring 3/16/2011 55,300 57,252 58,606 1,354 Sales: Proceeds ($) Euro, Expiring 3/16/2011 467,160 624,815 639,262 (14,447 ) Euro, Expiring 3/16/2011 298,500 392,133 408,467 (16,334 ) Euro, Expiring 3/16/2011 417,900 548,987 571,854 (22,867 ) Euro, Expiring 3/16/2011 24,240 31,285 33,170 (1,885 ) Euro, Expiring 3/16/2011 23,680 31,080 32,404 (1,324 ) Euro, Expiring 3/16/2011 65,120 85,463 89,110 (3,647 ) Euro, Expiring 3/16/2011 207,200 271,989 283,532 (11,543 ) Swiss Franc, Expiring 3/16/2011 52 55 55 - Swiss Franc, Expiring 3/16/2011 1,061 1,122 1,124 (2 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) STATEMENT OF FINANCIAL FUTURES (Unaudited) January 31, 2011 Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 1/31/2011 Financial Futures Long CAC 40 10 Euro 14 768,916 February 2011 345 DAX 2 486,434 March 2011 10,873 Euro-Bond 20 3,392,972 March 2011 (12,919 ) FTSE 100 36 3,363,467 March 2011 10,430 TOPIX 5 554,742 March 2011 5,487 U.S. Treasury 10 Year Notes 8 966,375 March 2011 9,750 Financial Futures Short Long Gilt 25 (4,698,312 ) March 2011 62,578 Japanese 10 Year Bond 39 (6,664,225 ) March 2011 (38,570 ) Japanese 10 Year Mini Bond 1 (1,709,020 ) March 2011 7,192 S & P 500 Emini 14 (897,680 ) March 2011 (41,116 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2011 in valuing the fund's investments: Level 1 -Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Mutual Funds 2,818,000 - - U.S. Treasury - 11,841,300 - Other Financial Instruments: Forward Foreign Exchange Contracts+ - 159,186 - Futures+ 106,656 - - Options Purchased 1,006,738 - - Liabilities ($) Other Financial Instruments: Forward Foreign Exchange Contracts+ - (74,209 ) - ) Futures+ (92,605 ) - - ) + Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills), financial futures, options and forward foreign currency exchange contracts (“forward contracts”) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the Board of Directors, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Directors. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S. Treasury Bills, are carried at amortized cost, which approximates value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate. The provisions of ASC Topic 815 “Derivatives and Hedging” require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as “hedges” and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a fund’s investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. - 3- FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Advantage Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 25, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 25, 2011 By: /s/ James Windels James Windels Treasurer Date: March 25, 2011 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) - 4-
